Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 1 of 51 PageID #: 20214



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------X
   THOMAS M. MOROUGHAN,
                                                                             12-CV-0512
                                               Plaintiff,                    (JFB) (AKT)
                    -against-

   THE COUNTY OF SUFFOLK, SUFFOLK COUNTY
   POLICE DEPARTMENT, SUFFOLK DETECTIVES
   RONALD TAVARES, CHARLES LESER, EUGENE
   GEISSINGER, NICHOLAS FAVATTA, and ALFRED
   CICCOTTO, DETECTIVE/SGT. WILLIAM J. LAMB,
   SGT. JACK SMITHERS, SUFFOLK POLICE OFFICERS
   WILLIAM MEANEY and JESUS FAYA, and SUFFOLK
   JOHN DOES 1-10, THE COUNTY OF NASSAU,
   NASSAU COUNTY POLICE DEPARTMENT, SGT.
   TIMOTHY MARINACI, DEPUTY CHIEF OF PATROL
   JOHN HUNTER, INSPECTOR EDMUND HORACE,
   COMMANDING OFFICER DANIEL FLANAGAN,
   DETECTIVE/SGT. JOHN DEMARTINIS, NASSAU
   POLICE OFFICERS ANTHONY D. DILEONARDO,
   EDWARD BIENZ and JOHN DOES 11-20,

                                                Defendants.
   ----------------------------------------------------------------------X




             PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
        SUFFOLK COUNTY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                                                 Mirel Fisch
                                                                 The Law Office of Anthony M. Grandinette
                                                                 Attorneys for Plaintiff
                                                                 114 Old Country Road, Suite 420
                                                                 Mineola, New York 11501
                                                                 (516) 877-2889
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 2 of 51 PageID #: 20215



                                     TABLE OF CONTENTS

   TABLE OF CONTENTS ………………………………………………………………………… i

   TABLE OF AUTHORITIES …………………………………………………………………… iii

   PRELIMINARY STATEMENT ………………………………………………………………... 1

   ARGUMENT ……………………………………………………………………………………. 1

      I.     LEGAL STANDARD ON A MOTION FOR SUMMARY JUDGMENT …………. 1

      II.    THE EVIDENCE SUPPORTS A REASONABLE FINDING THAT
             THE SUFFOLK DEFENDANTS ARRESTED MOROUGHAN,
             AND THAT THEY CHARGED HIM WITH ASSAULT IN THE
             SECOND DEGREE AND RECKLESS ENDANGERMENT IN THE
             SECOND DEGREE WITHOUT PROBABLE CAUSE ……………………………. 3

             A. The evidence is sufficient for a reasonable jury to find that Det.
                Tavares, Det. Leser, and D/Sgt. Lamb, not DiLeonardo, arrested
                Moroughan, and the three ‘facts’ the Suffolk Defendants refer to
                are entirely refuted ………………………………………………………………. 3

             B. The evidence is sufficient for a reasonable jury to find that there
                was no probable cause to “arrest the plaintiff for Assault in the
                Second Degree and Reckless Endangerment in the Second Degree,”
                and that the Suffolk Defendants therefore conspired to falsely arrest
                Moroughan ………………………………………………………………………. 6

      III.   THE EVIDENCE IS SUFFICIENT FOR A REASONABLE JURY
             TO FIND THAT DET. TAVARES, DET. LESER, AND DET.
             CICCOTTO INITIATED THE CRIMINAL PROCEEDINGS
             AGAINST MOROUGHAN, IN ADDITION TO D/SGT. LAMB,
             AND THAT THEY DID SO WITHOUT PROBABLE CAUSE ………………….. 11

             A. Det. Tavares and Det. Leser initiated the criminal proceedings
                against Moroughan given that, among other things, they
                determined which charges should be filed against him, prepared
                the charging documents, fabricated documents to the support the
                charges, misrepresented the true facts to the prosecutor, and
                otherwise acted in bad faith, and Det. Ciccotto did so by
                knowingly eliciting and fabricating inculpatory statements …………………… 11

             B. Regardless of who arrested Moroughan, probable cause did not
                exist, and even if it did, it had dissipated before Moroughan was



                                                  i
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 3 of 51 PageID #: 20216



               charged with Assault in the Second Degree and Reckless
               Endangerment in the Second …………………………………………………... 18

            C. The Suffolk Defendants are not entitled to qualified immunity
               given that the right to be free from prosecution absent probable
               cause was clearly established, and it was not objectively reasonable
               to charge Moroughan with felony assault when not even one
               element was met, or to charge him with recklessly endangering
               DiLeonardo without any knowledge as to whether the taxi posed
               any risk of striking DiLeonardo ………………………………………………... 27

      IV.   THE EVIDENCE SUPPORTS A REASONABLE FINDING THAT
            THE SUFFOLK DEFENDANTS VIOLATED MOROUGHAN’S
            DUE PROCESS RIGHTS BY FABRICATING EVIDENCE,
            WHICH DEPRIVED HIM OF HIS LIBERTY ……………………………………. 31

      V.    THE RECORD IS REPLETE WITH EVIDENCE
            DEMONSTRATING THAT DEFENDANTS COMMITTED
            OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY,
            AND THAT MOROUGHAN’S CONSTITUTIONAL RIGHTS
            WERE THEREFORE VIOLATED ………………………………………………... 36

      VI.   THE SUFFOLK DEFENDANTS FAILED TO DEMONSTRATE
            THEIR ENTITLED TO SUMMARY JUDGMENT ON ANY OF
            MOROUGHAN’S PENDANT STATE LAW CLAIMS ………………………….. 39

   CONCLUSION ………………………………………………………………………………… 40




                                          ii
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 4 of 51 PageID #: 20217



                             TABLE OF AUTHORITIES
                                                                         Page(s)
                                       Cases
   Abreu v. City of New York,
      2006 WL 401651 (E.D.N.Y. Feb. 22, 2006) …………………………………………… 31, 34

   Achtman v. Kirby, McInerney & Squire, LLP,
      464 F.3d 328 (2d Cir. 2006) ……………………………………………………..…………. 40

   Ali v. Connick,
       136 F. Supp. 3d 270 (E.D.N.Y. 2015) ………………………………………………........... 38

   Alford v. City of New York,
       2018 WL 1532432 (E.D.N.Y. Mar. 28, 2018) ……………………………………..………... 2

   Allen v. Coughlin,
       64 F.3d 77 (2d Cir. 1995) ……………………………………………………………….…… 2

   Amnesty Am. v. Town of W. Hartford,
     361 F.3d 113 (2d Cir. 2004) ……………………………………………………….………… 2

   Anderson v. Branen,
      17 F.3d 552 (2d Cir. 1994) ………………………………………………………..……... 4, 17

   Anderson v. Creighton,
      483 U.S. 635 (1987) ………………………………………………………………………... 27

   Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242 (1986) …………………………………………………………………….…… 2

   Arizona v. Youngblood,
       488 U.S. 51 (1988) …………………………………………………………….…………… 33

   Ashcroft v. al-Kidd,
      563 U.S. 731 (2011) ……………………………………………………………….……….. 28

   Bailey v. City of New York,
      79 F. Supp. 3d 424 (E.D.N.Y. 2015) ………………………………………………….. passim

   Bellamy v. City of New York,
       914 F.3d 727 (2d Cir. 2019) ………………………………………………….……………. 35

   Bermudez v. City of New York, ,
      790 F.3d 368 (2d Cir. 2015) ………………………………………………………………... 35




                                        iii
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 5 of 51 PageID #: 20218



   Betts v. Shearman,
       751 F.3d 78 (2d Cir. 2014) …………………………………………………………………... 9

   Binder & Binder PC v. Barnhart,
      481 F.3d 141 (2d Cir. 2007) …………………………………………………..…………….. 2

   Birch v. Danzi,
       2018 WL 3613016 (E.D.N.Y. July 26, 2018) ……………………………….……………... 15

   Brandon v. City of New York,
      705 F. Supp. 2d 261 (S.D.N.Y. 2010) ……………………………………………………... 13

   Briarpatch Ltd. v. Phoenix Pictures, Inc.,
       373 F.3d 296 (2d Cir. 2004) ………………………………………………………………. 40

   Broughton v. New York,
      37 N.Y.2d 451 (N.Y. 1975) …………………………………………………………………. 3

   Brown v. City of New York,
      798 F.3d 94 (2d Cir. 2015) ……………………………………………………….…………. 7

   Butler v. Hesch,
      286 F. Supp. 3d 337 (N.D.N.Y. 2018) ………………………………………………… 15, 17

   Caldarola v. Calabrese,
      298 F.3d 156 (2d Cir. 2002) ………………………………………………………………... 9

   Cameron v. City of New York,
     598 F.3d 50 (2d Cir. 2010) ……………………………………………………………..…. 26

   Carlton v. Nassau Cty. Police Dep’t,
      306 A.D.2d 365 (N.Y. App. Div. 2d Dep’t 2003) ………………………………………… 25

   Cipolla v. Cty. of Rensselaer,
      129 F. Supp. 2d 436 (N.D.N.Y. 2001) …………………………………………………….. 38

   Clark v. City of New York,
      2015 WL 5719612 (E.D.N.Y. Sept. 29, 2015) ……………………………………………... 7

   Coach Leatherware Co. v. Ann Taylor, Inc.,
      933 F.2d 162 (2d Cir. 1991) ………………………………………………………………… 2

   Coggins v. Buonora,
      776 F.3d 108 (2d Cir. 2015) ……………………………………………….……….….. 17, 30




                                        iv
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 6 of 51 PageID #: 20219



   Coggins v. Cty. of Nassau,
      988 F. Supp. 2d 231 (E.D.N.Y. 2013) …………………………………………………….. 17

   Collins v. City of New York,
      923 F. Supp. 2d 462 (E.D.N.Y. 2013) …………………………………………….……….. 33

   Colon v. City of New York,
       60 N.Y.2d 78 (N.Y. 1983) …………………………………………………….………. 11, 24

   Coollick v. Hughes,
      699 F.3d 211 (2d Cir. 2012) ……………………………………………………………….. 27

   Crews v. Cty. Of Nassau,
      996 F. Supp. 2d 186 (E.D.N.Y. 2014) ……………………………………………….. 3, 7, 28

   Curley v. Vill. of Suffern,
       268 F.3d 65 (2d Cir. 2001) ………………………………………………………………... 36

   Deskovic v. City of Peekskill,
      894 F. Supp. 2d 443 (S.D.N.Y. 2012) ……………………………………………………... 10

   Dufort v. City of New York,
      874 F.3d 338 (2d Cir. 2017) ……………………………………………………..…….. 15, 28

   Fabrikant v. French,
      691 F.3d 193 (2d Cir. 2012) …………………………………………………….…………. 24

   First National Bank of Arizona v. Cities Service Co.,
       391 U.S. 253 (1968) ………………………………………………………………..……….. 2

   Fischl v. Armitage,
       128 F.3d 50 (2d Cir. 1997) ………………………………………………………………….. 1

   Garcia v. City of New York,
      59 Misc. 3d 1224(A) (N.Y. Sup. Ct. 2018) …………………………………………..……. 12

   Garnett v. City of New York,
      2014 WL 3950904 (S.D.N.Y. Aug. 13, 2014) ……………………………………………... 13
   .
   Giglio v. United States,
      405 U.S. 150 (1972) ………………………………………………………………..………. 36

   Golino v. City of New Haven,
      950 F.2d 864 (2d Cir. 1991) ……………………………………………………….……….. 28




                                         v
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 7 of 51 PageID #: 20220



   Gonzalez v. City of Schenectady,
      728 F.3d 149 (2d Cir. 2013) ……………………………………………………………….... 1

   Hayes v. N.Y. City Dep’t of Corr.,
      84 F.3d 614 (2d Cir. 1996) …………………………………………………………………... 1

   Henry v. Daytop Vill., Inc.,
      42 F.3d 89 (2d Cir. 1994) …………………………………………….……………………… 4

   Higazy v. Templeton,
      505 F.3d 161 (2d Cir. 2007) …………………………………………………………… 26, 33

   Hill v. Miller,
       2005 WL 807044 (E.D.N.Y. Apr. 8, 2005) ………………………………………………... 19

   Hoyos v. City of New York,
      999 F. Supp. 2d 375 (E.D.N.Y. 2013) …………………………………………..………… 31

   Huminski v. Corsones,
     396 F.3d 53 (2d Cir. 2005) ………………………………………………….………………. 1

   Ideal Steel Supply Corp. v. Anza,
      652 F.3d 310 (2d Cir. 2011) ………………………………………………….…………...… 1

   Jackson v. City of New York,
      939 F. Supp. 2d 219 (E.D.N.Y. 2013) …………………………………………………... 8, 29

   Jackson v. Tellado,
      236 F. Supp. 3d 636 (E.D.N.Y. 2017) ……………………………………………..……….. 7

   Jenkins v. City of New York,
      478 F.3d 76 (2d Cir. 2007) ………………………………………………………….…… 3, 6

   Jocks v. Tavernier,
      316 F.3d 128 (2d Cir. 2003) ………………………………………………………... 9, 20, 34

   Kinzer v. Jackson,
      316 F.3d 139 (2d Cir. 2003) ……………………………………………………………….. 28

   Lawrence v. City of Cadillac,
      2010 WL 5174209 (S.D.N.Y. Dec. 9, 2010) …………………………………………. 23, 24

   Lopez v. City of New York,
      105 F. Supp. 3d 242 (E.D.N.Y. 2015) …………………………………………………….. 33




                                        vi
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 8 of 51 PageID #: 20221



   Lowth v. Town of Cheektowaga,
      82 F.3d 563 (2d Cir. 1996), amended (May 21, 1996) ……………………….. 18, 19, 20, 29

   Manganiello v. City of New York,
      612 F.3d 149 (2d Cir. 2010) ……………………………………………… 12, 15, 24, 25, 30

   Mejia v. City of New York,
      119 F. Supp. 2d 232 (E.D.N.Y. 2000) ……………………………………..………….. 17, 30

   Mills v. Miteq, Inc.,
      2009 WL 10701647 (E.D.N.Y. Mar. 10, 2009) ………………………………………. 12, 39

   Morales v. Quintel Entm’t, Inc.,
      249 F.3d 115 (2d Cir. 2001) …………………………………………………..…………… 2

   Morse v. Fusto,
     804 F.3d 538 (2d Cir. 2015) ………………………………………………….…………… 32

   Morse v. Spitzer,
     2012 WL 3202963 (E.D.N.Y. Aug. 3, 2012) ………………………………..…….….. 34, 35

   Mullenix v. Luna,
       136 S. Ct. 305 (2015) ………………………………………………………….………….. 27
   .
   Oliveira v. Mayer,
       23 F.3d 642 (2d Cir. 1994) ………………………………………………………………... 28

   O’Neill v. Krzeminski,
      839 F.2d 9 (2d Cir. 1988) …………………………………………………………………. 17

   Panetta v. Crowley,
      460 F.3d 388 (2d Cir. 2006) ………………………………………………………………. 23

   Pangburn v. Culbertson,
      200 F.3d 65 (2d Cir. 1999) ………………………………………………………………... 36

   Parisi v. Suffolk Cnty.,
      2009 WL 4405488 (E.D.N.Y. Nov. 30, 2009) ……………………………………………... 9

   Pawlicki v. City of Ithaca,
      993 F. Supp. 140 (N.D.N.Y 1998) ………………………………………………………… 19

   Penree by Penree v. City of Utica, New York,
      694 F. App’x 3 (2d Cir. 2017) …………………………………………………………….. 30




                                          vii
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 9 of 51 PageID #: 20222



   People v. Foster,
      162 A.D.2d 703 (N.Y. App. Div. 2d Dep’t 1990) ……………………………………..….. 22

   People v. Lindsey,
      52 A.D.3d 527 (N.Y. App. Div. 2d Dep’t 2008) ………………………………………….. 21

   People v. Pineiro,
      116 A.D.2d 599 (N.Y. App. Div. 2d Dep’t 1986) ………………………………………… 19

   People v. Richardson,
      132 A.D.3d 1239 (N.Y. App. Div. 4th Dep’t 2015) ………………………………………. 21

   People v. Richmond,
      36 A.D.3d 721 (N.Y. App. Div. 2d Dep’t 2007) ……………………….…………………. 22

   People v. Rosario,
      78 N.Y.2d 583 (N.Y. 1991) ………….……………………………………………………... 8

   People v. Tucker,
      141 A.D.3d 748 (N.Y. App. Div. 3d Dep’t 2016) …………………………………………. 21

   Quezada v. Bakraqi,
      2017 WL 4286646 (S.D.N.Y. Sept. 6, 2017) ……………………………………………… 12

   Rae v. County of Suffolk,
      693 F. Supp. 2d 217 (E.D.N.Y. 2010) …………………………………………………. 18, 24

   Rand Estate of Lawrence v. Lavoie,
      2017 WL 3891679 (D.N.H. Sept. 5, 2017) …………………………………….…………... 23

   Randle v. Alexander,
      170 F. Supp. 3d 580 (S.D.N.Y. 2016) ………………………………………………..…… 37

   Reeves v. Sanderson Plumbing Prods., Inc.,
      530 U.S. 133 (2000) ………………………………………………………………………... 1

   Ricciuti v. N.Y.C. Transit Auth.,
      124 F.3d 123 (2d Cir. 1997) ………………………………………………………….. passim

   Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A.,
      30 F.3d 339 (2d Cir. 1994) …………………………………………..…………………….. 4

   Rodriguez v. City of New York,
      291 F. Supp. 3d 396 (S.D.N.Y. 2018) ……………………………………………………. 13




                                        viii
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 10 of 51 PageID #: 20223



   Rohman v. New York City Transit Auth.,
      215 F.3d 208 (2d Cir. 2000) ……………………………………….……………………… 11

   Rounseville v. Zahl,
      13 F.3d 625 (2d Cir.1994) ……………………………………………………………….... 37

   Russell v. Smith,
      68 F.3d 33 (2d Cir. 1995) …………………………………………………………………. 11

   Sankar v. City of New York,
      867 F. Supp. 2d 297 (E.D.N.Y. 2012) …………………………………………………….. 24

   Savino v. City of New York,
      331 F.3d 63 (2d Cir. 2003) ……………………………………………………………… 7, 11

   Scotto v. Almenas,
      143 F.3d 105 (2d Cir. 1998) ……………………………………………………..……….... 30

   Singer v. Fulton County Sheriff,
      63 F.3d 110 (2d Cir. 1995) ………………………………………………………..…….. 9, 24

   Stein v. Janos,
       269 F. Supp. 2d 256 (S.D.N.Y. 2003) …………………………………………..….……… 37

   Terebesi v. Torreso,
      764 F.3d 217 (2d Cir. 2014) ………………………………………………….….………… 27

   Thomas v. Roach,
      165 F.3d 137 (2d Cir. 1999) …………………………………………………………….…. 28

   Torres v. Jones,
      26 N.Y.3d 742 (2016) ………………………………………………………………..…...... 15

   Townes v. City of New York,
      176 F.3d 138 (2d Cir. 1999) ………………………………………………………..……… 26

   Tretola v. Cty. of Nassau,
      14 F. Supp. 3d 58 (E.D.N.Y. 2014) ………………………………………………..……. 9, 24

   Tribie v. Parwanta,
       2012 WL 246619 (S.D.N.Y. Jan. 26, 2012) …………………………………………..…….. 7

   Tsesarskaya v. City of New York,
      843 F. Supp. 2d 446 (S.D.N.Y. 2012) ……………………………………………..……. 9, 39




                                         ix
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 11 of 51 PageID #: 20224



   United States v. Goines,
      604 F. Supp. 2d 533 (E.D.N.Y. 2009) ………………………………………………………. 4

   United States v. Hussain,
      835 F.3d 307 (2d Cir. 2016) ………………………………………………………………… 7

   United States v. Nelson,
      931 F. Supp. 194 (W.D.N.Y. 1996) …………………………………………………………. 8

   Victory v. Pataki,
       814 F.3d 47 (2d Cir. 2016), as amended (Feb. 24, 2016) …………………………………. 34

   Vilkhu v. City of New York,
       2008 WL 1991099 (E.D.N.Y. May 5, 2008) ……………………………………………….. 2

   Walker v. City of New York,
      974 F.2d 293 (2d Cir. 1992) …………………………………………………………..…… 33

   Waterman v. City of New York,
      1998 WL 760233 (S.D.N.Y. Oct. 29, 1998) …………………………………………..…... 39

   Weyant v. Okst,
      101 F.3d 845 (2d Cir. 1996) ………………………………………………………………... 7

   Windsor v. United States,
      699 F.3d 169 (2d Cir. 2012) ………………………………………………………….…….. 1

   Wong v. Yoo,
     649 F. Supp. 2d 34 (E.D.N.Y. 2009) ……………………………………………………….. 4

   Zahrey v. Coffey,
      221 F.3d 342 (2d Cir. 2000) …………………………………………………………..…… 33


                                Statutes
   28 U.S.C. § 1367(a) ……………………………………………………………………….…… 40

   42 U.S.C. § 1983……………………………………………………………………………….. 34

   Federal Rules of Civil Procedure 56(a) ………………………………………………………..... 3

   New York Penal Law § 10.00(9) ………………………………………………………….. 21, 22

   New York Penal Law § 120.05(3) …………………………………………….………… 8, 21, 22

   New York Penal Law § 120.20………………………………………………………….…… 6, 22

                                         x
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 12 of 51 PageID #: 20225



                                   PRELIMINARY STATEMENT

           Plaintiff, Thomas Moroughan, brought various claims against the members of the Suffolk

   County Police Department (“SCPD”) and Nassau County Police Department (“NCPD”) who

   violated his constitutional rights by having him arrested and charged for crimes they knew he did

   not commit. See generally DE 177, Second Amended Complaint (“SAC”). All defendants, other

   than Anthony DiLeonardo, moved for summary judgment. This Memorandum in Opposition

   responds to the motion by the defendants employed by the SCPD on February 27, 2011

   (collectively, the “Suffolk Defendants”).


                                               ARGUMENT

      I.      LEGAL STANDARD ON A MOTION FOR SUMMARY JUDGMENT

           As the Suffolk Defendants recognize, on a motion for summary judgment, the burden is

   on the moving party to demonstrate that there are no genuine issues of material fact, which

   entitles it to a judgment as a matter of law. See Mem at 3, quoting Fed. R. Civ. P. 56(a), and

   citing Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013); Huminski v. Corsones,

   396 F.3d 53, 69 (2d Cir. 2005). “A fact is material if it might affect the outcome of the suit under

   the governing law.” Windsor v. United States, 699 F.3d 169, 192 (2d Cir. 2012), aff’d, 133 S. Ct.

   2675 (2013) (internal quotations omitted).

           In considering the evidence, courts may not make credibility determinations, and they

   may not weight the evidence. Ideal Steel Supply Corp. v. Anza, 652 F.3d 310, 326 (2d Cir. 2011),

   quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). “These

   determinations are within the sole province of the jury.” Hayes v. N.Y. City Dep’t of Corr., 84

   F.3d 614, 619 (2d Cir. 1996); see also Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir. 1997)

   (reversing grant of summary judgment, noting that “[c]redibility assessments, choices between

                                                    1
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 13 of 51 PageID #: 20226



   conflicting versions of the events, and the weighing of evidence are matters for the jury, not for

   the court on a motion for summary judgment.”). Rather, courts are required to “view the

   evidence in the light most favorable to the nonmoving party,” Allen v. Coughlin, 64 F.3d 77, 79

   (2d Cir. 1995), and to resolve all ambiguities and draw all reasonable inferences in its favor.

   Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004); Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 248 (1986).

          To defeat summary judgment, the evidence does not have to be conclusively established

   in plaintiff’s favor. Anderson, 477 U.S. at 248-49, quoting First National Bank of Arizona v.

   Cities Service Co., 391 U.S. 253, 288-89 (1968). “[A]ll that is required is that sufficient evidence

   supporting the claimed factual dispute be shown to require a jury or judge to resolve the parties’

   differing versions of the truth at trial.” Anderson, 477 U.S. at 248-49, quoting First National

   Bank of Arizona, 391 U.S. at 288-89. Summary judgment cannot be granted if “there is any

   evidence in the record from any source from which a reasonable inference in the [nonmoving

   party’s] favor may be drawn,” Binder & Binder PC v. Barnhart, 481 F.3d 141, 148 (2d Cir.

   2007), “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

   party.” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (emphasis added).

   “The judge’s inquiry . . . unavoidably asks whether reasonable jurors could find by a

   preponderance of the evidence that the plaintiff is entitled to a verdict.” Coach Leatherware Co.

   v. Ann Taylor, Inc., 933 F.2d 162, 167 (2d Cir. 1991) (emphasis added), quoting Anderson, 477

   U.S. at 252.

          Finally, courts may not consider new arguments made for the first time in reply papers.

   See Alford v. City of New York, 2018 WL 1532432, at *6 (E.D.N.Y. Mar. 28, 2018); Vilkhu v.

   City of New York, 2008 WL 1991099, at *8 (E.D.N.Y. May 5, 2008).



                                                    2
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 14 of 51 PageID #: 20227



       II.        THE EVIDENCE SUPPORTS A REASONABLE FINDING THAT THE
                  SUFFOLK DEFENDANTS ARRESTED MOROUGHAN, AND THAT THEY
                  CHARGED HIM WITH ASSAULT IN THE SECOND DEGREE AND
                  RECKLESS ENDANGERMENT IN THE SECOND DEGREE WITHOUT
                  PROBABLE CAUSE

             “A section 1983 claim for false arrest is substantially the same as a claim for false arrest

   under New York law.” Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007). As the

   Suffolk Defendants stated, a false arrest claim requires the plaintiff to prove four elements: (1)

   the defendants intended to confine him, (2) the plaintiff was conscious of the confinement, (3)

   the plaintiff “did not consent to” the confinement,1 and (4) the confinement was not otherwise

   privileged. See Mem. at 7, quoting Crews v. Cty. Of Nassau, 996 F. Supp. 2d 186, 203 (E.D.N.Y.

   2014), citing Broughton v. New York, 37 N.Y.2d 451, 456 (N.Y. 1975). The Suffolk Defendants

   only challenge the last element, arguing that DiLeonardo arrested Moroughand, that they did not

   learn of reasons why they could not rely on DiLeonardo’s representations, see Mem. at 5-6, and

   arguendo, that the confinement was privileged because it was supported by probable cause. See

   id. at 6-13.


                  A. The evidence is sufficient for a reasonable jury to find that Det. Tavares, Det.
                     Leser, and D/Sgt. Lamb, not DiLeonardo, arrested Moroughan, and the
                     three ‘facts’ the Suffolk Defendants refer to are entirely refuted.

             On page five their Memorandum, the Suffolk Defendants argue that DiLeonardo had

   arrested Moroughan while at the scene, and that they merely acted on that information. They do

   not make a legal argument in support, but rather, point to three ‘facts’ to support this assertion.

   See Mem. at 5. They first point to DiLeoardo’s statement at the precinct nine-to-ten hours after

   the shooting, and Bienz’s deposition testimony almost five years later, for the claim that at the



   1
    The Suffolk Defendants incorrectly listed the third element as “the plaintiff did not contest the confinement.” See
   Mem. at 7 (emphasis added).

                                                             3
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 15 of 51 PageID #: 20228



   scene, DiLeonardo approached the taxi and told the driver he was under arrest. See id. Initially,

   Moroughan claims this never happened. See Pl.’s 56.1 Resp. ¶ 54.2 Additionally, DiLeonardo’s

   interview only started at approximately 10:00 AM, however, among other facts in the record,

   Det. Tavares and Det. Leser claim they told Moroughan he was under arrest when they

   questioned him three hours prior, at 7:00 AM, and therefore had him sign a Waiver of Rights

   form, and D/Sgt. Lamb, who was in charge of the investigation, directed that Moroughan be

   transferred to the Second Precinct where his Prisoner Activity Log was started at 8:48 AM and

   he was taken to the “prisoner room.” See id. ¶¶ 23-24, 26 (emphasis added).

            The Suffolk Defendants next claim that “Detective Lamb, Tavares, Leser, and Ciccotto

   were advised at the Huntington Hospital that ‘Nassau’ had arrested the plaintiff,” Mem. at 5,3

   and they were “entitled to rely” on DiLeonardo’ “representations” that “his arrest of the plaintiff

   was valid.” See id. at 6. However, D/Sgt. Lamb, Det. Tavares, and Det. Leser admitted they did

   not speak with DiLeonardo, his girlfriend, Bienz, or his wife, prior to the interviews later at the


   2
     While Plaintiff acknowledges that there are numerous facts indicating that the Nassau Defendants arrested
   Moroughan, and indeed argues that matter at length in opposition to the Nassau Defendants’ claim that they did not
   arrest Moroughan, a plaintiff may proceed to summary judgment, even to trial, with inconsistent statements of fact,
   or theories on the law, and indeed, the Second Circuit noted that a plaintiff may admit a fact as to one claim, while
   simultaneously disputing that same fact as to another. See Henry v. Daytop Vill., Inc., 42 F.3d 89, 94-95 (2d Cir.
   1994); Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 343 (2d Cir. 1994). Additionally,
   both groups of defendants can be liable for arresting Moroughan. See United States v. Goines, 604 F. Supp. 2d 533,
   543 (E.D.N.Y. 2009) (“Immediately after he broke away from Herrmann, Goines was tackled by another officer. At
   that point, although Goines did not immediately submit, he had been seized for the second time.”).
     Even if DiLeonardo did arrest Moroughan, D/Sgt. Lamb, Det. Tavares, and Det. Leser are nonetheless liable for
   the false arrest given that they knew DiLeonardo and Bienz, and not Moroughan, committed crimes that night, and
   that Moroughaan was unjustifiably arrested. These facts are discussed further below in the lack-of-probable-cause
   analysis. See infra pages 6-11, 18-27; Pl.’s 56.1 Resp. ¶¶ 26, 28. A defendant can also be liable for false arrest if he
   was aware “a constitutional violation was being committed by a law enforcement official” and nonetheless failed to
   intervene to prevent the harm from occurring despite the ability to do so. Wong v. Yoo, 649 F. Supp. 2d 34, 61
   (E.D.N.Y. 2009), quoting Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994) (“An officer who fails to intercede is
   liable for the preventable harm caused by the actions of the other officers where that officer observes or has reason
   to know . . . (2) that a citizen has been unjustifiably arrested”).
   3
    Det. Ciccotto never testified he was advised “Nassau” arrested Moroughan, and the Suffolk Defendants did not cite
   anything in their 56.1 Statement in support. Rather, when by D/Sgt. Lamb briefed Det. Ciccotto at, or shortly after,
   4:15 AM, he did not mention an arrest or attempted arrest. See Defs.’ Ex. T at 21:20-23:7. In fact, Det. Ciccotto did
   not know whether “anybody was under arrest or charged” as of 9:45-9:50 AM later that morning. Id. at 141:21-
   142:10.

                                                              4
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 16 of 51 PageID #: 20229



   precinct at 10:00-11:00 AM, and they are not aware of anyone who did, no one from the SCPD

   who was either present at Oakwood Road and communicated with DiLeonardo and/or Bienz, or

   present at the hospital as of 4:15 AM, was ever advised that DiLeonardo had arrested or

   attempted to arrest the taxi driver, and there is no source for that information, from anyone.

   Other than Det. Tavares, Det. Leser, and D/Sgt. Lamb, everyone else from the SCPD testified

   that at the hospital, Moroughan was never under arrest or handcuffed. Moroughan likewise

   testified that he was not told he was under arrest until after he was brought into the Second

   Precinct later that morning. See Pl.’s 56.1 Resp. ¶¶ 19, 20-21, 23, 42, 43, 47, 50. If SCPD

   officers, detectives, and sergeants did not believe Moroughan was under arrest at the hospital that

   morning, a reasonable jury can likewise make that finding. Therefore Det. Tavares and Det.

   Leser, who claim they told Moroughan he was under arrest, are the ones who arrested him.

   Additionally, contrary to the claim that they were advised upon arriving at the hospital that

   “Officer DiLeonardo shot the plaintiff to protect himself” and they were entitled to rely on his

   representations, see Mem. at 5, Det. Tavares testified that while interviewing Moroughan at the

   hospital, Moroughan told them he believed DiLeonardo shot at him to protect himself because

   he, Moroughan, drove at DiLeonardo, and that Moroughan was “the first guy to indicate the

   why” as to DiLeonardo’s shooting at him. See Defs.’ Ex. I at 234:14-235:21; 244:13-19.

          Finally, the Suffolk Defendants argue that their previously-disputed statements of fact are

   corroborated by Risco Lewis, who testified that Det. Tavares and Det. Leser told her that Nassau

   was arresting Moroughan and that Suffolk would be processing the arrest. See Mem. at 5. As

   demonstrated in abundant detail, the Suffolk and Nassau Defendants knew DiLeonardo was

   intoxicated when he shot Moroughan, and therefore after the NCPD DFRT members arrived at

   the hospital, they discussed the incident, and agreed, at that time, to charge Moroughan with



                                                    5
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 17 of 51 PageID #: 20230



   Assault in the Second Degree and Menacing in the Third Degree. Given that the assault charge

   required the defendant to have caused injury to an individual he knew to be a police officer, with

   the intent to prevent the officer from performing a lawful duty, they came up with the story that

   DiLeonardo arrested Moroughan at the scene, which as noted, was refuted. Det. Tavares and Det.

   Leser then tailored Moroughan’s ‘confession’ to support those charges, and only once the

   ‘confession’ was secured, did Det. Tavares tell Risco Lewis that “Nassau” was arresting

   Moroughan. See Pl.’s 56.1 Resp. ¶¶ 23, 26, 28, 35, 44, 49, 59, 81-85; see Ricciuti v. N.Y.C.

   Transit Auth., 124 F.3d 123, 129 (2d Cir. 1997) (reversing grant of summary judgment on false

   arrest claim where “plaintiffs’ evidence could support the view that Lopez and Wheeler

   cooperated with Watson in arresting Daniel and falsifying the circumstances,” given that “a jury

   could find that . . . Lopez and Wheeler believed Watson was arresting Daniel in the station house

   without cause; and that they then falsified evidence to make it appear that Daniel had been

   arrested at an earlier time, in a different place, and by Lopez, instead of Watson”).


              B. The evidence is sufficient for a reasonable jury to find that there was no
                 probable cause to “arrest the plaintiff for Assault in the Second Degree and
                 Reckless Endangerment in the Second Degree,” and that the Suffolk
                 Defendants therefore conspired to falsely arrest Moroughan.

          While Plaintiff acknowledges that the existence of probable cause is a complete defense

   to a false arrest claim, see Mem. at 7-8, quoting Jenkins, 478 F.3d at 84, probable cause to arrest

   Moroughan for Assault in the Second Degree due to causing physical injury to a police officer,

   in violation of New York Penal Law § 120.05(3), or Reckless Endangerment in the Second

   Degree, in violation of New York Penal Law § 120.20, did not exist.

          Probable cause exists, as the Suffolk Defendants state, “when the officers have

   knowledge or reasonably trustworthy information of facts and circumstances that are sufficient



                                                    6
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 18 of 51 PageID #: 20231



   to warrant a person of reasonable caution in the belief that the person to be arrested has

   committed or is committing a crime.” See Mem. at 8, quoting Weyant v. Okst, 101 F.3d 845, 852

   (2d Cir. 1996) (emphasis added). This determination is based upon the totality of the

   circumstances the officers had at the time of the arrest. Jackson v. Tellado, 236 F. Supp. 3d 636,

   654 (E.D.N.Y. 2017). “Where there is no dispute as to the facts of the arrest and the knowledge

   of the officers involved, the Court may determine probable cause as a matter of law. . . .

   However, where the underlying facts are disputed, summary judgment is inappropriate.” Clark v.

   City of New York, 2015 WL 5719612, at *6 (E.D.N.Y. Sept. 29, 2015), quoting Weyant, 101 F.3d

   at 852; Tribie v. Parwanta, 2012 WL 246619 at *5 (S.D.N.Y. Jan. 26, 2012) (denying summary

   judgement on false arrest claim where there were “two very different versions of what

   happened.”). In this case, all material facts pertaining to probable cause, are in dispute.

          Although, as the Suffolk Defendants state, the collective knowledge doctrine provides

   that if one law enforcement officer has probable cause to arrest, then officers cooperating in the

   investigation are deemed to have probable cause as well, see Mem. at 8-9, citing Savino v. City

   of New York, 331 F.3d 63, 74 (2d Cir. 2003); Crews, 996 F. Supp. 2d at 203-04, this principle

   only applies where “the other officers have communicated the information they possess

   individually, thereby pooling their collective knowledge to meet the probable cause threshold.”

   Jackson, 236 F. Supp. 3d at 654 (emphasis added), quoting Brown v. City of New York, 798 F.3d

   94, 99 (2d Cir. 2015). In fact, “[t]he Second Circuit has ‘decline[d] to extend the collective

   knowledge doctrine to cases where [ ] there is no evidence that an officer has communicated his

   suspicions with the officer conducting the search, even when the officers are working closely

   together at a scene.’” Jackson, 236 F. Supp. 3d at 654 n. 13, quoting United States v. Hussain,

   835 F.3d 307, 317 n. 8 (2d Cir. 2016). While the Suffolk Defendants claim they first learned of



                                                     7
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 19 of 51 PageID #: 20232



   DiLeonardo’s account from his 911 call and from PO Rocchio who first responded to the scene,

   see Mem. at 7, 12, that information was never communicated over the radio transmissions, and

   Det. Tavares, Det. Leser, and D/Sgt. Lamb did not listen to the 911 calls. See Pl.’s 56.1 Resp. ¶¶

   2, 5, 48 n. 26; see generally Pl.’s Ex. 102 (911 calls and 2d Precinct radio transmissions). The

   Suffolk Defendants next point to DiLeonardo’s conversation with Sgt. Smithers, however a

   reasonable jury can find that that conversation never happened. See Pl.’s 56.1 Resp. ¶ 7. The

   Suffolk Defendants next claim that at the hospital, D/Lt. Pelkofski advised D/Sgt. Lamb that the

   officer shot at the cab driver because the cab driver tried to run him over. See Mem. at 7.

   However, Det. Tavares testified that Moroughan was the first person to give them “the why” as

   to DiLeonardo shooting him, and Moroughan was only questioned at approximately 7:00 AM,

   after the charges were agreed upon by the defendants. See Pl.’s 56.1 Resp. ¶¶ 23, 26.

          Additionally, “[w]hen the arresting officer has no personal knowledge of any of the facts

   establishing probable cause, however, then the officer who issues the directive to arrest must

   himself have probable cause to arrest.” United States v. Nelson, 931 F. Supp. 194, 197-98

   (W.D.N.Y. 1996), aff’d, 131 F.3d 132 (2d Cir. 1997) (citation omitted). “[A]n officer is entitled

   to rely on a fellow officer’s report only when the reporting officer ‘has the requisite probable

   cause,’” however where the “arrest is challenged for lack of probable cause, as is the case here,

   then the police bear the burden of establishing that the reporting officer had probable cause.”

   Jackson v. City of New York, 939 F. Supp. 2d 219, 228 (E.D.N.Y. 2013) (finding sergeant “was

   not entitled to rely on” officer’s report, given that plaintiff challenged that officer’s probable

   cause assertion), quoting People v. Rosario, 78 N.Y.2d 583, 588 (N.Y. 1991). As demonstrated,

   DiLeonardo did not have probable cause to arrest Moroughan. See Pl.’s 56.1 Resp. ¶¶ 74, 76-79.

   In fact Bienz, who witnessed the incident, did not see the taxi drive at DiLeonardo, and he



                                                      8
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 20 of 51 PageID #: 20233



   testified that the taxi driver did not commit any act warranting an arrest. See id. ¶¶ 53, 56(B).

   Therefore the Suffolk Defendants could not have relied on DiLeonardo’s ‘account.’

            Plaintiff also acknowledges that an officer may rely on an individual claiming to be the

   victim of, or witness to, a crime in determining probable cause, however only to the extent that,

   as the Suffolk Defendants recognize, “it seems reasonable to believe [the individual] is telling

   the truth,” and there are no “circumstances that raise doubts as to the victim’s veracity.” See

   Mem. at 9 (emphasis added), citing Singer v. Fulton County Sheriff, 63 F.3d 110, 119 (2d Cir.

   1995); Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014); Caldarola v. Calabrese, 298 F.3d 156

   (2d Cir. 2002). “Indeed, a police officer may not ‘neglect all investigative duties in relying on a

   victim statement; he can only derive probable cause to effect an arrest from that statement absent

   circumstances that raise doubts as to the vic[ti]m’s veracity.’” Clark, 2015 WL 5719612, at *6,

   quoting Parisi v. Suffolk Cnty., 2009 WL 4405488, at *7 (E.D.N.Y. Nov. 30, 2009) (alteration in

   original) (internal quotation marks omitted). While the Suffolk Defendants point to their

   interview of DiLeonardo and his “sworn statement,” claiming it was sufficient to establish the

   elements of the charged crimes, see Mem. at 6-7,4 as demonstrated, that was only taken at

   approximately 11:00 AM, despite the charges being determined at 6:48 AM at the latest. See

   supra pages 4-5; Pl.’s 56.1 Resp. ¶¶ 24, 26. Additionally, there was nothing to suggest that “it


   4
     Furthermore, in determining whether probable cause to arrest exists, if an officer becomes aware of facts which
   support a defense to a crime, that “can eliminate probable cause,” and an officer cannot “deliberately disregard facts
   known to him” which establish a defense to a crime. Jocks v. Tavernier, 316 F.3d 128, 135-36 (2d Cir. 2003); see
   also Tsesarskaya v. City of New York, 843 F. Supp. 2d 446, 455 (S.D.N.Y. 2012) (“Defenses which negate the
   existence of a crime should similarly negate probable cause” for an arrest”), quoting Jocks, 316 F.3d at 135.
   So too, while “an officer’s failure to investigate an arrestee’s protestations of innocence generally does not vitiate
   probable cause,” Mem. at 9, and an officer is entitled to believe one account over another conflicting account, see id.
   at 10, the failure to make a further inquiry when a reasonable officer would have done so, may indicate a lack of
   probable cause. Tretola v. Cty. of Nassau, 14 F. Supp. 3d 58, 73-74 (E.D.N.Y. 2014) (collecting cases). These
   factors are discussed further below, in the analysis demonstration lack of probable cause to prosecute, given that the
   Suffolk Defendants’ probable-cause to arrest argument repeatedly refers to the information DiLeonardo provided at
   the Second Precinct, and the Deposition he prepared while there, which itself completely refutes their argument that
   “probable cause existed to arrest the plaintiff for Assault in the Second Degree and Reckless Endangerment in the
   Second Degree.” See Mem. at 5 (“Point I”).

                                                             9
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 21 of 51 PageID #: 20234



   seemed reasonable to believe DiLeonardo was telling the truth,” and there was significant

   “indicia raising concerns of reliability,” see Mem. at 11, given that the Suffolk Defendants knew

   DiLeonardo was intoxicated at the time he shot Moroughan and that his perception was

   impaired,5 and that he had a motive to lie given that he admitted to driving. This is why they

   maintained their distance at the hospital, and together with the Nassau Defendants, came up with

   their theory to have Moroughan unconstitutionally arrested and prosecuted. See id. ¶¶ 4-11

   (demonstrating the officers at the scene knew DiLeonardo was intoxicated, particularly given

   that he smelled of alcohol, and was walking in circles mumbling that he’d been shot, when all he

   had were some scratches and a cut, contrary to the Suffolk Defendants’ claim, see Mem. at 11),

   19, 23, 26, 28, 49, 81-85; Ricciuti, 124 F.3d at 129 (reversing grant of summary judgment on

   false arrest claim given that jury could reasonably find defendants knew plaintiff was arrested

   without cause, therefore they “falsified evidence to make it appear that Daniel had been arrested

   at an earlier time, in a different place, and by Lopez, instead of Watson.”).

           Of course, as the Suffolk Defendants recognize in their malicious prosecution probable

   cause argument, see Mem. at 16, fabricated evidence cannot provide police with probable cause.

   See Deskovic v. City of Peekskill, 894 F. Supp. 2d 443, 457-59 (S.D.N.Y. 2012) (finding no

   probable cause where a jury could find that police fabricated “the ejaculation statement” and

   coerced plaintiff’s confession, “given the negative DNA results and lack of other evidence.”).

   Det. Tavares and Det. Leser fabricated Moroughan’s ‘confession,’ which they then claimed

   corroborated DiLeonardo’s account that his subjective belief he was in danger, was reasonable,

   and had DiLeonardo prepare a false statement which the defendants all rely on now, in

   furtherance of their conspiracy, to justify the previously agreed-upon charges, and then together


   5
    Plaintiff does not ‘reason’ that one who consumed alcohol can never give informed consent or be the victim of a
   crime. See Mem. at 12.

                                                           10
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 22 of 51 PageID #: 20235



   with Det. Ciccotto, agreed to tailor DiLeonardo, Sophia Cornia, and the Bienzes’ accounts to

   likewise falsely incriminate Moroughan. See Pl.’s 56.1 Resp. ¶¶ 26, 49, 51, 59, 73.


       III.      THE EVIDENCE IS SUFFICIENT FOR A REASONABLE JURY TO FIND
                 THAT DET. TAVARES, DET. LESER, AND DET. CICCOTTO INITIATED
                 THE CRIMINAL PROCEEDINGS AGAINST MOROUGHAN, IN ADDITION
                 TO D/SGT. LAMB, AND THAT THEY DID SO WITHOUT PROBABLE
                 CAUSE

              A malicious prosecution claim pursuant to both § 1983 and New York law, requires the

   plaintiff to prove the following four elements: (1) the defendants initiated or continued a criminal

   proceeding against the plaintiff, (2) with malice, (3) without probable cause, and (4) the

   proceeding was terminated in the plaintiff’s favor. See Savino v. City of New York, 331 F.3d 63,

   72 (2d Cir. 2003), citing Colon v. City of New York, 60 N.Y.2d 78, 82 (N.Y. 1983); Russell v.

   Smith, 68 F.3d 33, 36 (2d Cir. 1995). A § 1983 malicious prosecution claim also requires the

   plaintiff to demonstrate a “sufficient post-arraignment liberty restraint.” Rohman v. New York

   City Transit Auth., 215 F.3d 208, 216 (2d Cir. 2000). The Suffolk Defendants only challenge the

   first and third elements—initiation and lack of probable cause.


                 A. Det. Tavares and Det. Leser initiated the criminal proceedings against
                    Moroughan given that, among other things, they determined which charges
                    should be filed against him, prepared the charging documents, fabricated
                    documents to the support the charges, misrepresented the true facts to the
                    prosecutor, and otherwise acted in bad faith, and Det. Ciccotto did so by
                    knowingly eliciting and fabricating inculpatory statements.6
              Defendants concede that D/Sgt. Lamb initiated the criminal proceedings against

   Moroughan, see Mem. at 15 (“the only defendant that actually initiated or commenced charged

   against the plaintiff was Detective Sergeant Lamb”), but assert, in one sentence, without pointing



   6
    As to Defendants PO William Meany and PO Jesus Faya, only, Plaintiff withdraws his 11th cause of action
   alleging malicious prosecution.

                                                         11
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 23 of 51 PageID #: 20236



   to any fact or law in support, that Det. Tavares and Det. Leser did not. See id. Defendants do not

   even indicate what actually constitutes the initiation of criminal proceedings as a matter of law,

   see id. at 14-15, and made no effort to meet their burden demonstrating their entitlement to

   summary judgment on this issue. See supra page 1; Mills v. Miteq, Inc., 2009 WL 10701647, at

   *2-3 (E.D.N.Y. Mar. 10, 2009) (affirming Magistrate Judge Tomlinson’s denial of summary

   judgment as to claim which defendants’ motion did not specifically address). While Plaintiff

   need not, therefore, even address this issue, the legal theories are worth noting.

          A defendant is deemed to have initiated a criminal proceeding in a number of ways other

   than by filing the criminal charges. For example, an officer is considered to have initiated a

   criminal proceeding if he “play[ed] an active role in the prosecution,” Bermudez v. City of New

   York, 790 F.3d 368, 377 (2d Cir. 2015) (alteration in original), quoting Manganiello v. City of

   New York, 612 F.3d 149, 163 (2d Cir. 2010), which “might be satisfied by, for example, showing

   that an officer generated witness statements or was regularly in touch with the prosecutor

   regarding the case.” Id.; see also Garcia v. City of New York, 59 Misc. 3d 1224(A) (N.Y. Sup.

   Ct. 2018) (finding officer initiated criminal proceeding despite complainant signing criminal

   complaint where officer played an active role in the prosecution by “sp[ea]k[ing] to the alleged

   victims and the assistant district attorney ‘to draw up a case’”). So too, an officer is deemed to

   have initiated a criminal proceedings if he was “instrumental in bringing about the charges.” See

   Ricciuti, 124 F.3d at 130 (“A jury could also find that Lt. Wheeler was instrumental in bringing

   about the charges” even though they “were added by the Bronx district’s attorney’s office, and

   thus not directly filed by Lt. Wheeler” where he prepared an alleged false confession and

   forwarded it to prosecutors); Quezada v. Bakraqi, 2017 WL 4286646, at *11 (S.D.N.Y. Sept. 6,

   2017), report and recommendation adopted, 2017 WL 4296787 (S.D.N.Y. Sept. 26, 2017)



                                                    12
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 24 of 51 PageID #: 20237



   (noting that initiation element may be satisfied where defendant officer “signs the criminal

   complaint that initiates the prosecution or provides the information set forth therein,” and

   therefore finding defendants failed to meet burden on initiation element where “Detective

   Bakraqi signed the Criminal Court Complaint against plaintiff, based in part on information

   provided by Officer Demkiw and Detective Glover”);7 cf. Garnett v. City of New York, 2014 WL

   3950904, at *9 (S.D.N.Y. Aug. 13, 2014) (finding no personal involvement for malicious

   prosecution claim of undercover officer who “provided no information about Garnett’s

   involvement to Officer Viruet, who prepared the relevant arrest papers and criminal court

   complaint”) (emphasis added), quoting Brandon v. City of New York, 705 F. Supp. 2d 261, 272,

   274-75 (S.D.N.Y. 2010) (finding for malicious prosecution claim that “because neither defendant

   officer was involved in any of the post-arrest conduct that led to plaintiff's prosecution (i.e.,

   drafting the arrest paperwork, swearing to the criminal complaint, or testifying before the grand

   jury), each lacks the requisite personal involvement to be liable pursuant to § 1983”) (alteration

   in original) (emphasis added); Rodriguez v. City of New York, 291 F. Supp. 3d 396, 414

   (S.D.N.Y. 2018) (“there is nothing in the record to show that Rivas processed Plaintiff’s arrest

   paperwork or had any interaction with the DANY. There is, thus, no basis for a reasonable jury to

   conclude that Rivas initiated the criminal proceeding against Plaintiff.”) (emphasis added).

           While D/Sgt. Lamb is listed as the “Complainant” on the Felony and Misdemeanor

   Complaints, and he signed them both, see Defs.’ Ex. H; Defs.’ 56.1 Stmt. ¶ 25, as demonstrated

   in detail, Det. Tavares and Det. Leser, under the supervision and guidance of D/Sgt. Lamb,

   investigated the incident, specifically to determine which charges to bring against Moroughan.

   They testified that if their investigation revealed there was no probable cause, they could have


   7
    The court granted summary judgment because it found that probable cause existed. See Quezada, 2017 WL
   4286646, at *12-13.

                                                        13
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 25 of 51 PageID #: 20238



   voided the claimed arrest made by DiLeonardo. However, based upon the cumulative

   information they obtained from their investigation—which included Moroughan’s fabricated

   confession—they determined there was sufficient probable cause to proceed with charging

   Moroughan. In fact, Det. Tavares rejected DiLeonardo’s request to charge Moroughan with

   attempted murder, and Det. Tavares and Det. Leser determined the charges, which DiLeonardo

   had no say in. Although Det. Tavares claimed that D/Sgt. Lamb determined the charges and

   conveyed them to him, in addition to Det. Tavares conveniently not being able to remember any

   information whatsoever regarding when or how that happened, the evidence demonstrates that

   while Det. Tavares and Det. Leser were still in the interview room with DiLeonardo and Bienz,

   they had DiLeonardo complete a police officer “Deposition” in support of the two specific

   charges brought, which Det. Leser notarized for DiLeonardo while still in that interview room.

   After it was executed, the detectives showed the completed Deposition to D/Sgt. Lamb, and only

   thereafter did they process Moroughan’s arrest paperwork by handwriting the factual basis—the

   to-wit clauses—for the two charges, which DiLeonardo again had no say in, which were then

   copied, word-for-word, into the computer-generated Felony and Misdemeanor Complaints

   D/Sgt. Lamb ultimately signed, and which were factually different in material respects from

   DiLeonardo’s sworn Deposition which the defendants rely upon. See Pl.’s 56.1 Resp. ¶¶ 26, 28,

   44, 48, 59, 68-69. The Suffolk Defendants admit Det. Leser “processed” Moroughan’s arrest. See

   Defs.’ 56.1 Stmt. ¶ 48 (“Leser facilitated and assisted Nassau County by processing the arrest of

   Thomas Moroughan.”). Det. Tavares and Det. Leser also spoke with ADA Raphael Pearl, who

   was assigned to prosecute the case against Moroughan, from the date Moroughan was arraigned,

   throughout the time period the prosecution was pending, and until ADA Pearl was directed to




                                                  14
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 26 of 51 PageID #: 20239



   dismiss the charges. See Pl.’s 56.1 Resp. ¶ 66. The misinformation they provided to, and the

   information they withheld from, ADA Pearl, is discussed below.

          Additionally, “[a] jury may permissibly find that a defendant initiated a prosecution

   where he “prepared an alleged false confession and forwarded it to prosecutors.” Manganiello,

   612 F.3d at 163 (emphasis added), quoting Ricciuti, 124 F.3d at 130; see also Birch v. Danzi,

   2018 WL 3613016, at *6 (E.D.N.Y. July 26, 2018) (“With respect to Defendants Parker and

   O’Connor, the Court finds that Plaintiff has sufficiently alleged that they perpetuated Plaintiff’s

   prosecution by preparing an allegedly falsified confession and forwarding it to the prosecutor.”).

   “The ‘initiation’ requirement is met when the plaintiff can establish that police officers

   forwarded statements to a prosecutor without sharing that the statements were suspect.” Dufort v.

   City of New York, 874 F.3d 338, 353 (2d Cir. 2017), citing Manganiello, 612 F.3d at 163. So too,

   “[s]howing that the police ‘failed to make a complete and full statement of facts to the District

   Attorney, misrepresented or falsified evidence, withheld evidence or otherwise acted in bad

   faith’ satisfies the initiation element of malicious prosecution.” Bailey v. City of New York, 79 F.

   Supp. 3d 424, 449 (E.D.N.Y. 2015), quoting Manganiello, 612 F.3d at 160; see also Butler v.

   Hesch, 286 F. Supp. 3d 337, 356 (N.D.N.Y. 2018) (noting that the New York Court of Appeals

   “implicitly recognized” that “supplying false information to the prosecutor” may “constitute the

   commencement or continuation of the prosecution”), quoting Torres v. Jones, 26 N.Y.3d 742,

   760-61 (2016); see id. at 767 (“evidence that the detectives falsified plaintiff’s confession and

   provided the confession to the District Attorney’s Office for use in the prosecution of plaintiff

   created a triable issue of fact on the commencement element of malicious prosecution”).

          While Moroughan had two bullets in him, a broken nose, and was under the influence of

   numerous medications, including morphine, dilauded, and Percocet, Det. Tavares and Det. Leser



                                                    15
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 27 of 51 PageID #: 20240



   mislead him into speaking with them, despite the fact that he had requested an attorney numerous

   times. Pl.’s 56.1 Resp. ¶¶ 26, 59. Prior to questioning Moroughan, they had already determined

   which crimes to charge him with, and therefore falsely tailored the ‘confession’ to meet the

   elements of those charges. See id. ADA Pearl utilized the ‘statement’ in assessing the incident,

   and found it corroborated portions of DiLeonardo and Bienz’s accounts. Pl.’s 56.1 Resp. ¶¶ 60,

   66. Det. Tavares and Det. Leser also discussed the ‘statement’ with ADA Pearl, however they

   never told him that Moroughan had requested to speak to an attorney, that Moroughan was

   misled into signing the statement, or that the ‘statement’ was fabricated, rather, they lead him to

   believe it was properly taken. See id. Similarly, Det. Tavares and Det. Leser also told ADA Pearl

   that Bienz told them he saw the taxi drive at DiLeonardo and that DiLeonardo then fired at the

   taxi, however Bienz testified he did not see the taxi drive at DiLeonardo, and that he did not say

   that during his interview that morning. See id. ¶¶ 53, 68-69; Defs.’ 56.1 Stmt. ¶ 56. They also

   withheld the fact that Eric Klug had stated he saw the shooter walking toward a white car which

   was stopped on the road, while shooting into it. Id. at ¶ 26 n. 34. As to the consumption of

   alcohol, ADA Pearl “focused” on DiLeonardo’s level of intoxication, as that impacted

   DiLeonardo’s perception of the events, including whether he was justified in shooting

   Moroughan. See id. ¶ 66. Det. Tavares and Det. Leser lead ADA Pearl to believe that they

   properly questioned DiLeonardo and Bienz regarding their alcohol consumption (which Det.

   Tavares and Det. Leser admitted they did not do, see id. ¶¶ 27, 49), but that the only information

   they had been able to obtain from the two was that they had a couple of drinks.” See Id. ¶ 66.

   They also withheld all information demonstrating DiLeonardo was intoxicated, including Dr.

   Kraszewski’s outbursts that DiLeonardo was intoxicated when he shot Moroughan. Id. ¶ 68 at.




                                                    16
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 28 of 51 PageID #: 20241



            D/Sgt. Lamb, Det. Tavares, Det. Leser, and Det. Ciccotto, are also liable for the

   prosecution because they conspired with the Nassau Defendants, and were jointly involved in a

   common scheme to ensure Moroughan was falsely arrested and prosecuted, and knowingly

   elicited incriminating statements from DiLeonardo, his girlfriend, Bienz, his wife, and from

   Kristie Mondo. See id. ¶ 26, 51, 59, 70; Ricciuti, 124 F.3d at 131 (finding, where Wheeler was

   the detective who drafted the fabricated statement “a jury could find that Lopez knowingly took

   part with Wheeler in the distribution of a confession he knew to be false, and that he, together

   with Wheeler, lied about the circumstances surrounding Daniel Ricciuti’s arrest,” therefore, “a

   jury could assign responsibility to Lopez for acts taken by Wheeler in furtherance of the

   conspiracy. Summary judgment should not have been granted to Officer Lopez on the malicious

   prosecution claim.”); see also Mejia v. City of New York, 119 F. Supp. 2d 232, 272-73 (E.D.N.Y.

   2000) (“persons who conspire with a complaining witness to manufacture evidence that is likely

   to influence the prosecutor’s decision to commence proceedings and the jury’s verdict are jointly

   liable for malicious prosecution.”); Butler, 286 F. Supp. 3d at 356-57 (“actively eliciting

   inculpatory statements from witnesses whose veracity was unquestionably suspect, is sufficient

   to plausibly allege that Defendants commenced or continued the criminal prosecution.”).8




   8
     As noted, given that Det. Tavares and Det. Leser admitted that they could have voided the arrest if probable cause
   did not exist, and given that they nonetheless did not intercede, see Pl.’s 56.1 Resp. ¶¶ 23, 26, 28, 35, 44, 49, 59, 68-
   69, 81-85, they are also liable for Moroughan’s prosecution on this theory as well. See Branen, 17 F.3d at 557 (“An
   officer who fails to intercede is liable for the preventable harm caused by the actions of the other officers where that
   officer observes or has reason to know: . . . (3) that any constitutional violation has been committed by a law
   enforcement official”), citing O’Neill v. Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988); see also Coggins v. Cty. of
   Nassau, 988 F. Supp. 2d 231, 245 (E.D.N.Y. 2013), aff’d in part, appeal dismissed in part sub nom. Coggins v.
   Buonora, 776 F.3d 108 (2d Cir. 2015) (finding, on motion to dismiss, that “Buonora was aware of a false arrest and
   malicious prosecution by Vara and failed to intervene after that arrest to prevent the continuation of those
   constitutional violations even though, construing the allegations most favorable to plaintiff, there was sufficient time
   to intervene”) (Bianco, J.).

                                                              17
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 29 of 51 PageID #: 20242



               B. Regardless of who arrested Moroughan, probable cause did not exist, and
                  even if it did, it had dissipated before Moroughan was charged with Assault
                  in the Second Degree and Reckless Endangerment in the Second Degree.
           Plaintiff acknowledges, as the Suffolk Defendants argue, that if probable cause to arrest

   existed, and if it does not dissipate prior to the plaintiff being criminally charged, a malicious

   prosecution claim would be precluded. See Mem. at 15-16. However, as detailed above,

   Defendants did not have probable cause to arrest Moroughan in the first instance. See supra

   pages 6-11; see also Clark, 2015 WL 5719612, at *9 (“Having found previously that an issue of

   fact exists as to whether the City Defendants had probable cause to arrest, the Court finds that an

   issue of fact also exists as to whether the City Defendants had probable cause to initiate or

   continue the proceeding against Clark.”).

           Even if this Court found that “probable cause [wa]s present at the time of arrest, evidence

   could later surface which would eliminate that probable cause.” Mem. at 17, quoting Lowth v.

   Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996), amended (May 21, 1996). As the

   Suffolk Defendants noted, this occurs when “the groundless nature of the charge [is] made

   apparent to the defendants by the discovery of some intervening fact,” Mem. at 17, quoting

   Lowth, 82 F.3d at 571 (alteration in original), such that “the evidence gathered after arrest

   undermined a finding of probable cause, or whether the [ ] Defendants’ inquiry into the alleged

   crime so far departed from what a reasonable person would have undertaken as to itself

   constitute evidence of lack of probable cause.” Mem. at 17, quoting Rae v. Cty. of Suffolk, 693 F.

   Supp. 2d 217, 227 (E.D.N.Y. 2010) (alteration in original).

           The Suffolk Defendants admitted they uncovered evidence indicating the groundless

   nature of the charges. Penal Law § 120.05(3) requires the following: “With intent to prevent . . .

   a police officer . . . from performing a lawful duty . . . he or she causes physical injury to such . .

   . police officer.” See also Defs.’ Ex. H at 1. “[I]n order for defendant to be found guilty of [ ]

                                                     18
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 30 of 51 PageID #: 20243



   assault in the second degree, defendant must have known that [the individual] was a police

   officer.” People v. Pineiro, 116 A.D.2d 599, 601 (N.Y. App. Div. 2d Dep’t 1986) (emphasis

   added), citing, e.g. PL § 120.05(3); see also Hill v. Miller, 2005 WL 807044, at *4 (E.D.N.Y.

   Apr. 8, 2005) (noting the following regarding assault in the second degree under New York law:

   “Knowledge that an individual is a police officer is implicit in the concept of ‘intent’ to prevent a

   police officer from performing a lawful duty.”). Det. Tavares admitted that based upon the

   officers’ interviews, there was nothing to indicate to Moroughan that DiLeonardo was a police

   officer. See Pl.’s 56.1 Resp. ¶¶ 28, 49, 53, 56(B). The Suffolk Defendants knew Mondo call 911

   while on route to the hospital with Moroughan to report the shooting, see id. ¶¶ 49, 55,

   indicating they were calling for police assistance, not knowing that the individuals involved in

   the incident were themselves police officers. See Lowth, 82 F.3d at 572 (finding that despite

   probable cause to arrest for reckless endangerment, officer should have realized plaintiff did not

   realize he was a police officer, “especially so since, by the time he reached the station, he could

   reasonably have taken in the fact that, while driving, Mrs. Lowth was calling for police help.”).

   Critically, Det. Tavares testified that “Moroughan indicated to me he was not sure he

   [DiLeonardo] was a cop and he was believable.” Defs.’ Ex. I at 340:2-12 (emphasis added). “I

   believe in his mind there was doubt.” Defs.’ Ex. I at 340:4-12; see also Pl.’s 56.1 Resp. ¶¶ 28,

   49.9 While the Suffolk Defendants correctly note, in addressing probable cause with respect to

   the false arrest, that “an officer is entitled to make an arrest based on believing the testimony of

   one side or the other,” see Mem. at 10, quoting Pawlicki v. City of Ithaca, 993 F. Supp. 140, 145

   (N.D.N.Y 1998), on this critical issue, they believed Moroughan.


   9
    Moroughan’s uncertainly as to whether DiLeonardo was a police officer, is corroborated by Kristie Mondo, mere
   moments after the shooting, when she described the shooter as “somebody,” “a kid wearing an orange shirt in a blue
   Acura TL,” and when the 911 operator called her back to ask “is your boyfriend a cop or something?” she responded
   “No, I think that kid said that he was a cop.” Pl.’s 56.1 Resp. ¶ 49 (emphasis added).

                                                          19
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 31 of 51 PageID #: 20244



           DiLeonardo and Bienz (and Moroughan), told the detectives they were knocked to the

   ground, which is what caused DiLeonardo “contusions and lacerations”—the “injury,” from

   Moroughan’s still-open door, as Moroughan reversed and fled the area. Pl.’s 56.1 Resp. ¶¶ 28,

   49.10 Because the detectives knew, that Moroughan did not know DiLeonardo was a police

   officer, they likewise knew he could not have acted with the intent to prevent a police officer

   from performing a lawful duty, as he fled the area causing the open door to knock DiLeonardo to

   the ground. As the Second Circuit in Lowth, 82 F.3d at 573, found, which the Suffolk Defendants

   rely on, “By the time Officer Grant charged Mrs. Lowth with resisting arrest he had ample

   reason to know that she had not realized he was a policeman at the time that she was ‘resisting’ .

   . . especially given the additional facts . . . namely that when the incident occurred he was in

   plainclothes and that his car was an unmarked vehicle.” Additionally, “[d]efenses which negate

   the existence of a crime should similarly negate probable cause,” and “[j]ustification, including

   both emergency measures and self-defense, is an exculpatory defense.” Jocks, 316 F.3d at 132-

   33, 135. Because the injury was caused accidentally as Moroughan fled to the hospital with

   bullets in him and a fractured nose, from a crazed drunk who shot and assaulted him, see Pl.’s

   56.1 Resp. ¶¶ 28, 49, they “knew that [Moroughan’s] actions were not criminal because

   [Moroughan] was acting in self-defense.” Jocks, 316 F.3d at 132-33 (denying summary

   judgment given finding that officer knew plaintiff acted in self-defense, when, according to

   plaintiff’s version of events, plaintiff threw a phone handset at the officer after the officer drew

   his weapon and threatened to shoot plaintiff). Unlike Jocks, where the Second Circuit had found



   10
     While the Felony Complaint charged Moroughan with driving a car “into DiLeonardo causing pain and injury to
   his left leg and knew and forearm,” see Defs.’ Ex. H at 1, the detectives knew those allegations were false, as
   DiLeonardo’s supporting Deposition expressly stated that “he backed up his car causing the driver’s door to hit me
   knocking me to the ground causing me multiple contusions and lacerations. . .” Defs.’ Ex. H at 3, which Bienz
   corroborated. See Pl.’s 56.1 Resp. ¶¶ 28, 49.

                                                           20
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 32 of 51 PageID #: 20245



   that the defendant officer was not required to investigate the plaintiff’s “unsubstantiated claims

   about the emergency” created by the stalled truck, see id., Moroughan was only charged after

   DiLeonardo and Bienz were interviewed and corroborated Moroughan’s account that he had

   been shot, and reversed and fled. See Pl.’s 56.1 Resp. ¶¶ 28, 49.

          Regarding the claimed lawful duty DiLeonardo was engaged in—arresting Moroughan,

   as demonstrated, the Suffolk Defendants knew DiLeonardo did not arrest Moroughan, and even

   if he did, the arrest was not lawful given that he did not have probable cause to do so, which

   Bienz conceded, and which the Suffolk Defendants knew. See Pl.’s 56.1 Resp. ¶¶ 49, 53, 54, 75-

   80. “To sustain a conviction of assault in the second degree under Penal Law § 120.05 (3), the

   People must establish that the injured police officer was engaged in a lawful duty at the time of

   the assault by the defendant.” People v. Lindsey, 52 A.D.3d 527, 529 (N.Y. App. Div. 2d Dep’t

   2008) (citation omitted); see also People v. Tucker, 141 A.D.3d 748, 749-50 (N.Y. App. Div. 3d

   Dep’t 2016) (finding no lawful duty existed where officer did not observe the defendant engage

   in any criminal conduct, or conduct giving rise to a reasonable suspicion that a crime was about

   to be committed, prior to attempting to restrain her); People v. Richardson, 132 A.D.3d 1239,

   1240 (N.Y. App. Div. 4th Dep’t 2015) (“the search of defendant was unauthorized, and the

   officer was injured only after he attempted to perform the unlawful search”).

          Regarding the injury sustained, assault on a police officer in violation of PL § 120.05(3)

   requires a “physical injury,” see id., which is defined as “impairment of physical condition or

   substantial pain.” PL § 10.00(9) (emphasis added). However, everyone conceded that

   DiLeonardo’s injuries—scrapes and a cut—were minor, which is insufficient as a matter of law

   to meet a PL § 120.05(3) charge. Even as to the most serious of those minor injuries, DiLeonardo

   caused that to himself when he broke the driver’s side window. See Pl.’s 56.1 Resp. ¶¶ 28, 49;



                                                   21
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 33 of 51 PageID #: 20246



   People v. Foster, 162 A.D.2d 703, 704 (N.Y. App. Div. 2d Dep’t 1990) (finding injuries failed to

   meet PL § 10.00(9) and reversing PL § 120.05(3) conviction where defendant bit the officer

   causing “cuts to the nose,” resulting in “tenderness and swelling,” and “pain [that] was ‘more

   than minor’ and hampered him in his work, for which officer received medical treatment,

   including a tetanus shot and penicillin, and finding no physical impairment where “there was no

   scar” and “did not require stiches”); People v. Richmond, 36 A.D.3d 721, 722 (N.Y. App. Div.

   2d Dep’t 2007) (bite on arm failed to meet PL § 10.00(9) standard despite antibiotics, tenderness

   and swelling, where, among other factors, complainant did not take pain medication).11

           As to the Reckless Endangerment in the Second Degree, charge, a class A misdemeanor,

   it requires the defendant to have “engage[d] in conduct which creates a substantial risk of serious

   physical injury to another person.” See Defs.’ Ex. H at 2; PL § 120.20. The detectives admitted

   they did not obtain any information from DiLeonardo or Bienz (or Moroughan), to determine

   whether the taxi actually “almost struck Anthony DiLeonardo.” See Pl.’s 56.1 Resp. ¶¶ 28, 49.

   They could not have relied on DiLeonardo’s assessment that “I thought he was going to hit me

   with the car,” for several reasons. They knew DiLeonardo consumed alcohol prior to shooting

   Moroughan, which they admitted would have impact his perception of the incident. See id. This

   was not the only evidence of intoxication, or of impaired perception. See Mem. at 18. Because

   the detectives knew DiLeonardo was intoxicated they intentionally maintained their distance at

   the hospital, they learned DiLeonardo refused to have his blood drawn, Bienz, who would have

   been biased toward DiLeonardo, did not corroborate DiLeonardo’s account, therefore the




   11
     Although the complainant did miss work, see Richmond, 36 A.D.3d at 722, in this case the evidence demonstrates
   that the Workers’ Compensation documents which resulted in paid sick leave, were fabricated as part of the
   conspiracy to attempt to meet the Assault in the Second Degree standard. See Pl.’s 56.1 Resp. ¶ 85; Pl.’s Ex. 53, 54
   (PDCN 206 packet and Workers’ Compensation Board forms). This is discussed in further detail in response to the
   Nassau Defendants’ Statement of Fact ¶¶ 237-38.

                                                           22
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 34 of 51 PageID #: 20247



   detectives fabricated it, claiming Bienz confirmed that the taxi drove at DiLeonardo,12 and

   independent eye-witness Erik Klug stated, that morning, that the shooter walked toward the taxi

   which was stopped on the road, while firing. See Pl.’s 56.1 Resp. ¶¶ 23, 28, 49, 76-79, Defs.’

   56.1 Stmt. ¶ 74, 76; Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (“information

   provided by an identified bystander with no apparent motive to falsify has a peculiar likelihood

   of accuracy”) (citation and internal quotation marks omitted).13 Even based on the information

   DiLeonardo provided, the detectives knew that if the taxi was driving toward him, it was

   crawling forward at a very slow speed, and posed no risk. See Pl.’s 56.1 Resp. ¶¶ 28, 49. To the

   extent the Suffolk Defendants believed DiLeonardo’s account because Moroughan “confirmed”

   it, see id. ¶ 49, as they recognize, they cannot rely upon fabricated evidence to obtain probable

   cause. See Mem. at 16 (arguing that probable cause may nonetheless exist if the fabricated

   evidence is taken out of the equation); Pl.’s 56.1 Resp. ¶ 59.

            Finally, while Plaintiff acknowledges that officers may rely upon purported victims or

   eye-witnesses, as the Suffolk Defendants had recognized, they may only do so if “it seems

   reasonable to believe [the individual] is telling the truth,” and there are no “circumstances that

   raise doubts as to the victim’s veracity.” See supra page 9. They knew DiLeonardo and Bienz

   had a motive to lie regarding the incident and the amount of alcohol consumed—they both

   admitted to drinking and driving, that if DiLeonardo’s perception that he was in danger was not

   reasonable, then DiLeonardo committed crime against Moroughan,14 and that if DiLeonardo and


   12
      While Plaintiff recognizes that probable cause may nonetheless exist independent of fabricated evidence, see
   Mem. at 16, as demonstrated, that was not the case.
   13
      While the Suffolk Defendants claim that they had “no obligation to uncover [this] exculpatory evidence,” see
   Mem. at 18, a reasonable jury can find that they did in fact know of Klug’s account prior to Moroughan being
   formally charged. See Pl.’s 56.1 Resp. ¶ 49.
   14
      In fact, it clearly established that “an officer may not use deadly force to defend against a slowly approaching
   vehicle if . . . the vehicle did not pose an imminent danger . . . and the officer had sufficient opportunity to safely
   step outside its path.” Rand Estate of Lawrence v. Lavoie, 2017 WL 3891679, at *8 (D.N.H. Sept. 5, 2017).

                                                              23
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 35 of 51 PageID #: 20248



   Bienz were driving while intoxicated or impaired, they would have been guilty of additional

   crimes related thereto. See Pl.’s 56.1 Resp. ¶ 49; see also Sankar v. City of New York, 867 F.

   Supp. 2d 297, 306 (E.D.N.Y. 2012), quoting Singer, 63 F.3d at 119 (“this presumption of victim

   reliability only survives in the ‘absence of circumstances that raise doubts as to the victim’s

   veracity”) (alternation in original); cf. Fabrikant v. French, 691 F.3d 193, 216 (2d Cir. 2012)

   (finding probable cause based upon complainants’ accounts, where the plaintiff “failed to raise

   any genuine issue of material fact as to the motives of the complaining witnesses”).

            While the Suffolk Defendants recognize that the failure to make a further inquiry when a

   reasonable person would have done so, may indicate a lack of probable cause, see Mem. at 17,

   citing Rae, 693 F. Supp. 2d at 227 (E.D.N.Y. 2010), Lawrence v. City of Cadillac, 2010 WL

   5174209, at *6 (S.D.N.Y. Dec. 9, 2010); see also Manganiello, 612 F.3d at 161, quoting Colon,

   60 N.Y.2d at 82, they do not even attempt to argue that a reasonable detective, under the

   circumstances, would not have asked those basic, yet critical, questions to determine whether

   DiLeonardo and/or Bienz were impaired or not,15 or whether the taxi actually posed a

   “substantial risk” of striking DiLeonardo. See Pl.’s 56.1 Resp. ¶¶ 23, 27-28, 49, 59. It would

   have taken mere minutes to ask DiLeoanrdo and Bienz, who were in the conference room readily

   answering questions, the distance, time, speed, and location of the taxi’s movement in relation to

   where DiLeonardo was standing, or “how much,” “what,” or “when, specifically,” they

   consumed alcohol. See Tretola, 14 F. Supp. 3d at 63-64 (holding, on a motion to set aside the


   15
     No reasonable jury would believe that skilled homicide detectives would leave it to the drunk individual who just
   shot someone, to make the call as whether he was in fact drunk, particularly where the accuracy of that individual’s
   perception of the incident was critical to determining whether a crime was committed. The only rational explanation
   for the failure to follow up and ask those basic questions, which a reasonable jury can certainly believe, is that the
   detectives did not ask those questions intentionally because they knew they would be eliciting incriminating
   information, and that D/Sgt. Lamb did not have them follow up on those issues for the same reason, particularly
   given that the Suffolk Defendants initially delayed interviewing the officers to avoid personally observing evidence
   of intoxication. See Pl.’s 56.1 Resp. ¶¶ 23, 27-28, 49.


                                                            24
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 36 of 51 PageID #: 20249



   jury’s verdict, that as to probable cause, “[i]ncluded within the ‘totality of circumstances’ is the

   de minimus effort that would have been required to answer the simple question of whether the

   heater was, or was not connected to a gas line on May 9th,” where an officer arrested, and filed a

   reckless endearment charge, based upon a gas heater being in close proximity to two bullet

   straps, despite having notice, prior to arresting and charging the plaintiff, that the gas line was

   not actually connected). A reasonable jury could find that the inquiry, if DiLeonardo “had a

   drink,” without any follow-up, despite Det. Tavares’s claim that DiLeonardo “covered it by

   saying he wasn’t drunk,” see Defs.’ Ex. I at 355:17-357:16, was superficial and insufficient

   under the circumstances. See Manganiello, 612 F.3d at 162 (“The record also indicates that

   Agostini made only the most superficial and credulous of inquiries of the taxi passenger who had

   been overheard telling someone he had been present at the shooting and had seen the shooter,”

   despite Agostini speaking with the taxi passenger who admitted to making the statement but

   claimed it was fabricated, given that Agostini failed to confirm his whereabouts at the time of the

   shooting or compare his fingerprints to those found at the scene).

          The fact that DiLeonardo signed a Deposition did not absolve them of their obligation to

   reasonably inquire. See Carlton v. Nassau Cty. Police Dep’t, 306 A.D.2d 365, 366 (N.Y. App.

   Div. 2d Dep’t 2003) (finding, for § 1983 claim, that where officer knew plaintiff disputed bill

   with restaurant and provided restaurant owner with his business card, issue of fact existed as to

   probable cause “notwithstanding the existence of an affidavit by the restaurant owner that the

   plaintiff left without paying the bill,” given that “the failure to make further inquiry when a

   reasonable person would have done so may be evidence of lack of probable cause”).

          Finally, the Suffolk Defendants incorrectly argue that because Moroughan was arraigned

   on the charges, that broke the chain of causation from their misconduct to the prosecution. See



                                                     25
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 37 of 51 PageID #: 20250



   Mem. at 17. This principle only applies where the prosecutor executed independent judgment in

   determining whether to arraign the plaintiff, and does not apply where the officers mislead the

   prosecutor, or failed to disclose issues pertaining to the evidence they gathered. See Cameron v.

   City of New York, 598 F.3d 50, 63 (2d Cir. 2010) (“generally in malicious prosecution actions

   alleging that a police officer provided false information to a prosecutor, what prosecutors do

   subsequently has no effect whatsoever on the police officer’s initial, potentially tortious

   behavior.”), citing Higazy v. Templeton, 505 F.3d 161, 177 (2d Cir. 2007) (“the chain of

   causation need not be considered broken if [the officer] deceived the subsequent decision

   maker”); Bermudez, 790 F.3d at 374-75, 377 (finding, as to due process claim, “that a jury could

   find that Defendants’ alleged failure to inform ADA Rodriguez about problems in the initial

   questioning of these witnesses could have prevented ADA Rodriguez from making an informed

   decision about the reliability of that evidence,” but granting summary judgment as to malicious

   prosecution claim because after being misled, the ADA personally interviewed the witnesses

   prior to the grand jury presentation and determined probable cause existed). Indeed in Townes v.

   City of New York, 176 F.3d 138, 147 (2d Cir. 1999), which the Suffolk Defendants rely on, see

   Mem. at 17, the Second Circuit reiterated that the chain of causation is only broken “in the

   absence of evidence that the police officer misled or pressured the official who could be

   expected to exercise independent judgment,” and noted that, unlike this case, the plaintiff had not

   alleged “conduct tantamount to malicious prosecution or false imprisonment.” See id.16

            As demonstrated, Det. Tavares, Det. Leser, D/Sgt. Lamb, and Det. Ciccotto did not

   advise ADA Pearl as to any of the evidence incriminating DiLeonardo or Bienz or undermining



   16
     The plaintiff alleged unreasonable search and seizure, however the officer could not be liable for the subsequent
   prosecution based on those violations, because the trial court denied the motion to suppress the evidence obtained
   thereby. See Townes, 176 F.3d at 147.

                                                            26
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 38 of 51 PageID #: 20251



   DiLeonardo’s account, that the witness statements were fabricated, that Moroughan’s

   ‘confession’ was taken despite him repeatedly yelling for his attorney, or that the arrest and

   prosecution was due to an unlawful conspiracy. See Pl.’s 56.1 Resp. ¶¶ 26, 51, 59-60, 66-69, 70,

   72-73, 81-85. ADA Pearl did not personally speak with DiLeonardo, his girlfriend, Bienz, his

   wife, or Moroughan and his girlfriend, regarding the incident, at any time, and certainly not prior

   to Moroughan’s arraignment, but relied upon D/Sgt. Lamb, his detectives, and the statements

   taken, for these witnesses’ accounts. See id. ¶¶ 66-68.


                C. The Suffolk Defendants are not entitled to qualified immunity given that the
                   right to be free from prosecution absent probable cause was clearly
                   established, and it was not objectively reasonable to charge Moroughan with
                   felony assault when not even one element was met, or to charge him with
                   recklessly endangering DiLeonardo without any knowledge as to whether the
                   taxi posed any risk of striking DiLeonardo.

            Plaintiff acknowledges that a defendant officer who violated a plaintiff’s constitutional

   rights may nonetheless be entitled to qualified immunity if that right was not clearly established,

   or if it was objectively reasonable for the defendants to believe they did not violate that right. See

   Mem. at 18. The Suffolk Defendants, however, bear the burden of establishing that “no rational

   jury could conclude” that they violated Moroughan’s constitutional rights, and that the rights

   were clearly established.17 Bailey, 79 F. Supp. 3d at 452, quoting Coollick v. Hughes, 699 F.3d

   211, 220 (2d Cir. 2012), quoting Anderson v. Creighton, 483 U.S. 635, 638 (1987). “[A] plaintiff

   need not show a case ‘directly on point, but existing precedent must have placed the statutory or

   constitutional question beyond debate.’” Terebesi v. Torreso, 764 F.3d 217, 230 (2d Cir. 2014),




   17
     While the Suffolk Defendants cite Mullenix v. Luna, 136 S. Ct. 305, 308-09 (2015) in support of their claim that
   the law was not clearly established that charging Moroughan under the circumstances would violate his
   constitutional rights, see Mem. at 19, what they cite sets forth the general qualified immunity standard, only. It does
   not address malicious prosecution, nor does it address any facts which could either be analogized or distinguished
   from the facts of this case. See Mullenix, 136 S. Ct. at 308-09.

                                                             27
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 39 of 51 PageID #: 20252



   quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “Freedom from malicious prosecution is a

   constitutional right that has long been clearly established.” Kinzer v. Jackson, 316 F.3d 139, 143

   (2d Cir. 2003). To be entitled to qualified immunity, “the officer must adduce sufficient facts that

   no reasonable jury, looking at the evidence in the light most favorable to, and drawing all

   inferences most favorable to, the plaintiff, could conclude that it was objectively unreasonable

   for the officer to believe that probable cause did not exist.” Golino v. City of New Haven, 950

   F.2d 864, 870 (2d Cir. 1991) (emphasis added).

          Additionally, qualified immunity at the summary judgment stage cannot be granted

   where issues of fact relevant to the qualified immunity analysis, including whether the officers’

   actions were objectively unreasonable, exist. See Crews, 996 F. Supp. 2d at 216 (Bianco, J.),

   quoting Oliveira v. Mayer, 23 F.3d 642, 649 (2d Cir. 1994) (“Though qualified immunity

   ordinarily should be decided by the court, that is true only in those cases where the facts

   concerning the availability of the defense are undisputed; otherwise, jury consideration is

   normally required”) (alteration in original); Bailey, 79 F. Supp. 3d at 452, quoting Thomas v.

   Roach, 165 F.3d 137, 143 (2d Cir. 1999) (“Summary judgment on qualified immunity grounds is

   not appropriate where there are facts in dispute that are material to a determination of

   reasonableness.”); Dufort, 874 F.3d at 354 (denying qualified immunity at summary judgment

   stage on false arrest and malicious prosecution claims given that the plaintiff “established a

   dispute of material fact as to whether the Defendants intentionally withheld or manipulated key

   evidence during his arrest and prosecution.”).

          As discussed above, there are numerous facts, including the Suffolk Defendants’ own

   admissions, which demonstrate that no reasonable officer could have believed probable cause

   existed for a felony assault charge where they had no basis to believe that even one of the



                                                    28
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 40 of 51 PageID #: 20253



   necessary elements were met.18 See Lowth, 82 F.3d 563 at 572-73 (despite affirming summary

   judgment on qualified immunity grounds as to the reckless endangerment charge, reversing grant

   of summary judgment as to malicious prosecution claim premised on resisting arrest charge,

   where, as discussed above, the plaintiff did not know that the defendant was a police officer, and

   therefore “a reasonable officer would have known that Mrs. Lowth was not aware, while she was

   resisting, that she was being arrested.”); Jackson, 939 F. Supp. 2d at 257 (denying qualified

   immunity given, in part, that “serious injury to a police officer is a material element of the crime

   of assault on a police officer, but Plaintiff denies [the officers] were [ ] seriously injured, and

   Defendants have introduced no evidence tending to support the existence of these [serious]

   injuries.”). Likewise, as to the reckless endangerment charge, there are numerous facts, including

   the Suffolk Defendants’ own admissions, demonstrating that they had no basis to believe that the

   taxi actually posed a risk to DiLeonardo. Additionally, no officer would have reasonably relied

   on DiLeonardo’s subjective claim that he feared for his safety.19

           Furthermore, no reasonable officer would have believed DiLeonardo’s account was

   reasonable (despite the knowledge of intoxication or impairment), on the basis that Moroughan’s

   account was consistent with it, as Det. Tavares and Det. Leser claimed, see Defs.’ Ex. I at

   320:11-20; Pl.’s Ex. 3, Leser IAB interview at 35:42-39:38, given that it is objectively

   unreasonable to rely on fabricated evidence to corroborate a claim or obtain probable cause. See



   18
     The Suffolk Defendants, who bear the burden on this issue, only pointed to DiLeonardo’s Deposition in arguing
   that they did not knowingly violate Moroughan’s constitutional rights. See Mem. at 19. That Deposition however
   demonstrates their knowing violation however, given that despite DiLeonardo claiming that Moroughan “backed up
   his car causing the driver’s door to hit me knocking me to the ground,” Moroughan was charged with driving “into
   DiLeonardo.” and despite DiLeonardo claiming that he suffered “multiple contusions and lacerations,” Moroughan
   was charged with causing “substantial pain” or “physical impairment.” See Pl.’s 56.1 Resp. ¶¶ 26, 45.
   19
      As noted, they knew he was intoxicated or impaired, which they knew impacts perception, he had a motive to
   lie—if he did not then he would have admitted to committing crimes against Moroughan, Bienz failed to corroborate
   DiLeonardo’s claim that the taxi was driving at him, and Klug, and independent and unbiased witness, affirmatively
   contradicted it.

                                                          29
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 41 of 51 PageID #: 20254



   Scotto v. Almenas, 143 F.3d 105, 113 (2d Cir. 1998) (“it would be objectively unreasonable for

   Almenas to believe he had probable cause to arrest Scotto if Almenas himself fabricated the

   grounds for arrest.”); Coggins, 776 F.3d at 114 (denying qualified immunity where “the alleged

   falsification of evidence and the related conspiracy, if true, constitute a violation of clearly

   established law, and no objectively reasonable public official could have thought otherwise.”).

          Contrary to the Suffolk Defendants’ claim, based upon the facts in the record a

   reasonable jury can certainly find that it was “plainly incompetent,” and “a knowing violation of

   the law,” see Mem. at 19, to charge Moroughan with crimes which no reasonable officer in their

   position could have believed there was probable cause for. This reasonable finding is further

   supported by the evidence demonstrating that the Suffolk Defendants (intentionally) failed to

   make a reasonable inquiry regarding the facts necessary to determine what actually happened,

   because they knew that doing so would create additional evidence indicating that DiLeonardo, as

   opposed to Moroughan, committed various crimes that evening, and by the evidence

   demonstrating that they conspired to have Moroughan falsely arrested and prosecuted,

   affirmatively fabricated evidence, concealed critical facts undermining probable cause from

   ADA Pearl, and misrepresented critical facts to him. See Penree by Penree v. City of Utica, New

   York, 694 F. App’x 30, 34 (2d Cir. 2017) (denying qualified immunity for malicious prosecution

   claim where no reasonable officer could have concluded probable cause existed, based upon

   plaintiff’s version of the facts); Mejia, 119 F. Supp. 2d at 287-88 (denying qualified immunity

   for malicious prosecution claim where a jury could find that the detective “knowingly

   participated in [a controlled drug-buy] ruse and thereafter misrepresented (or concealed) the true

   circumstances of the controlled pickup to (or from) the prosecutor”); Manganiello, 612 F.3d at

   165 (finding that district court properly denied defendants’ motion as a matter of law based on



                                                     30
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 42 of 51 PageID #: 20255



   qualified immunity, where there was “ample evidentiary support” for the findings that the

   defendant defective “misrepresented the evidence to the prosecutors, or failed to pass on material

   information, or made statements that were false, and engaged in such misconduct knowingly”);

   Ricciuti, 124 F.3d at 130 (“a reasonable jury could find, based on the evidence, that defendants

   Lopez and Wheeler violated the plaintiffs’ clearly established constitutional rights by conspiring

   to fabricate and forward to prosecutors a known false confession almost certain to influence a

   jury’s verdict. These defendant police officers are not entitled to summary judgment on the

   ground of qualified immunity”).


        IV.      THE EVIDENCE SUPPORTS A REASONABLE FINDING THAT THE
                 SUFFOLK DEFENDANTS VIOLATED MOROUGHAN’S DUE PROCESS
                 RIGHTS BY FABRICATING EVIDENCE, WHICH DEPRIVED HIM OF HIS
                 LIBERTY20

              As the Suffolk Defendants recognize, see Mem. at 21-22, a plaintiff may bring a § 1983

   claim against an officer who “creates false information likely to influence a jury’s decision and

   forwards that information to prosecutors,” because it “violates the accused’s constitutional right

   to a fair trial.” Ricciuti, 124 F.3d at 130; see also Hoyos v. City of New York, 999 F. Supp. 2d

   375, 393-94 (E.D.N.Y. 2013) (analyzing a fabrication of evidence claim in the context of

   information the officers “told” the prosecutor); Abreu v. City of New York, 2006 WL 401651, at

   *6 (E.D.N.Y. Feb. 22, 2006) (“When an officer supplies false information to a prosecutor about a

   suspect, the officer has violated that suspect’s right to a fair trial.”) (emphasis added);. This right

   is rooted, in part, in the Fourteenth Amendment to the United States Constitution. See Bailey, 79

   F. Supp. 3d at 445-46. As the Suffolk Defendants further recognize, the existence of probable


   20
      The Suffolk Defendants moved to dismiss several claims pertaining to the fabricated confession which
   Moroughan was misled into signing. See Mem. at 19-21. Plaintiff withdraws his 14th and 15th causes of action
   against them alleging violations of his Fifth and Sixth Amendment rights, only, but not his 17 th cause of action
   alleging a violation of his due process rights based upon the fabrication of evidence. See SAC ¶¶ 248-49.

                                                             31
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 43 of 51 PageID #: 20256



   cause is not a defense to a fabrication of evidence claim. See Mem. at 22, citing Ricciuti, 124

   F.3d at 130; see also Bailey, 79 F. Supp. 3d at 446-47.

           In moving to dismiss this claim, the Suffolk Defendants only consider Moroughan’s

   “alleged fabricated statement,” 21 and only to the extent that, they argue, he did not suffer a

   deprivation of liberty due to that fabricated statement. Initially, Plaintiff alleged, and there are

   sufficient facts in the record to demonstrate, that the Suffolk Defendants fabricated other

   evidence as well.—all witness statements, the police officers’ Supplementary Reports,

   DiLeonardo’s Deposition and the Felony and Misdemeanor Complaints. See Pl.’s 56.1 Resp. ¶¶

   26, 49, 51, 70, 72-73; Ricciuti, 124 F.3d at 130 (“Here, a reasonable jury could find, based on the

   evidence, that defendants Lopez and Wheeler violated the plaintiffs’ clearly established

   constitutional rights by conspiring to fabricate and forward to prosecutors a known false

   confession almost certain to influence a jury’s verdict.”). These statements were forwarded to

   ADA Pearl. Pl.’s Ex. 74 at 132:7-13, 143:12-144:5 (Pearl Dep. Pt 1). While Bienz was

   intentionally not asked to sign a statement, see Pl.’s 56.1 Resp. ¶ 49, Det. Tavares and Det. Leser

   however told ADA Pearl what they claim Bienz had told them. See Pl.’s 56.1 Resp. ¶¶ 53, 68,

   69; Defs.’ 56.1 Stmt. ¶ 56. The evidence reasonably suggests that D/Sgt. Lamb likewise

   communicated those facts to ADA Pearl. See Pl.’s 56.1 Resp. ¶ 66 n. 44.

           In addition to fabricating by affirmatively creating false or misleading evidence, see

   Mem. at 21-22, police officers or other state actors likewise fabricate evidence where they

   intentionally omit material information. Morse v. Fusto, 804 F.3d 538, 547-48 (2d Cir. 2015)

   (“We conclude that the omissions in this case were properly considered under the rubric of

   Zahrey, under which government officials may be held liable for fabricating evidence through


    See Pl.’s 56.1 Resp. ¶ 59, which demonstrates that Moroughan’s statement was fabricated, a fact the Suffolk
   21

   Defendants appear to accept as true for purposes of this motion. See Mem. at 23.

                                                          32
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 44 of 51 PageID #: 20257



   false statements or omissions that are both material and made knowingly” where plaintiff

   demonstrated defendants created false and/or misleading spreadsheets which they submitted as

   exhibits before the grand jury that indicted him). “[P]olice officers are under a constitutional

   obligation to disclose exculpatory evidence.” Collins v. City of New York, 923 F. Supp. 2d 462,

   476 n. 6 (E.D.N.Y. 2013), citing Arizona v. Youngblood, 488 U.S. 51, 56-58 (1988). “Police

   officers can be held liable for Brady due process violations under § 1983 if they withhold

   exculpatory evidence from prosecutors.” Bermudez, 790 F.3d at 376 n.4, citing Walker v. City of

   New York, 974 F.2d 293, 299 (2d Cir. 1992).

          As demonstrated, all Suffolk Defendants withheld the evidence of DiLeonardo’s

   intoxication, all information undermining the two officers’ credibility and accounts of the

   incident, all evidence as to the conspiracy to falsely arrest and prosecute Moroughan, and the fact

   that his ‘confession’ was fabricated and taken in violation of his constitutional rights. See supra

   pages 16-17; Pl.’s 56.1 Resp. ¶¶ 4-5, 7, 11, 23, 26, 51, 59-60, 66, 68-69, 70, 72-73, 81-84.

          Plaintiff recognizes, of course, that the fabricated evidence must cause the deprivation of

   liberty. See Mem. at 22, quoting Zahrey v. Coffey, 221 F.3d at 342, 350 (2d Cir. 2000). “The

   causation standard is a familiar one – proximate cause.” Lopez v. City of New York, 105 F. Supp.

   3d 242, 247 (E.D.N.Y. 2015). In analyzing proximate causation with respect to both § 1983, as

   well as related Bivens claims, the Second Circuit noted that “[t]ort defendants . . . are responsible

   for the ‘natural consequences’ of their actions.” Higazy, 505 F.3d at 175, quoting generally

   Townes, 176 F.3d 138. In Zahrey, which the Suffolk Defendants cite in support of their lack-of-

   causation argument, see Mem. at 22-23, the Second Circuit analyzed the “chain of causation,”

   Zahrey, 221 F.3d at 351-53, and phrased the inquiry as “whether the liberty deprivations that

   occurred are legally traceable back even further to [the] earlier investigatory act of fabrication . .



                                                    33
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 45 of 51 PageID #: 20258



   .” Id. at 352 (emphasis added) (analyzing a prosecutor’s immunity with respect to alleged

   misconduct committed in his earlier investigative capacity). As to Moroughan’s fabricated

   confession, contrary to the Suffolk Defendants’ conclusory argument that it was “never even

   eluded to in the minutes of the . . . dismissal of the charges,” see Mem. at 23, it was. See Pl.’s

   56.1 Resp. ¶ 67. More to point however, ADA Pearl considered Moroughan’s ‘statement, and

   specially, found that it corroborated DiLeonardo and Bienz’s accounts of the incident, see id. ¶

   68-69, which, as far as ADA Pearl was lead to believe, were all in agreement that Moroughan

   drove his taxi at DiLeonardo, who therefore fired at him in response, and ADA Pearl “considered

   [the confession] as part of the evidence against Mr. Moroughan.” See id. ¶ 60 (emphasis

   added).22


   22
      Focusing only on Moroughan’s fabricated confession and disregarding all other evidence of fabrication, the
   Suffolk Defendants argue that there was no deprivation of liberty given that probable cause existed independent of
   the fabricated confession. See Mem. at 23, quoting Hoyos, 999 F. Supp. 2d at 394. In addition to the fact that
   probable cause did not exist, this argument is contrary to established law. Indeed, when the defendants in Ricciuti
   made the identical argument, the Second Circuit described it as “an ill-conceived attempt to erect a legal barricade to
   shield police officials from liability,” and held that “[w]hen a police officer creates false information likely to
   influence a jury’s decision and forwards that information to prosecutors, he violates the accused’s constitutional
   right to a fair trial, and the harm occasioned by such an unconscionable action is redressable in an action for
   damages under 42 U.S.C. § 1983.” Ricciuti, 124 F.3d at 129-130. The Second Circuit has since reaffirmed Ricciuti
   as to this issue, noting that “we have held that Section 1983 liability attaches for knowingly falsifying evidence even
   where there simultaneously exists a lawful basis for a deprivation of liberty.” Victory v. Pataki, 814 F.3d 47, 64 (2d
   Cir. 2016), as amended (Feb. 24, 2016), citing Ricciuti, 124 F.3d at 130; see also Jocks, 316 F.3d at 137-38 (despite
   affirming summary judgment as to false arrest given that probable cause existed, reversing grant of summary
   judgment where plaintiff claimed that defendant detective fabricated a written statement which was “edited to favor
   the police”); Bailey, 79 F. Supp. 3d at 446-47, quoting Morse v. Spitzer, 2012 WL 3202963, at *5-6 (E.D.N.Y. Aug.
   3, 2012) (“when a Fourth Amendment claim for malicious prosecution is alleged based on the same facts, the
   ultimate result will be that the existence of probable cause independent of the allegedly falsified evidence is a
   defense to that claim but not to the fair trial claim.”) (alternation in original); Abreu, 2006 WL 401651, at *6, citing
   Jocks, 316 F.3d at 38 (noting that violation of right to fair trial claim due to fabrication of evidence, exists “even if
   the officer had probable cause to arrest the accused in the first place.”).
     The Suffolk Defendants’ misstatement on the law comes from an incorrect recitation of the law in Hoyos, 999 F.
   Supp. 2d at 392, where, citing Ricciuti and Morse v. Spitzer, the court erroneously noted that “[t]he existence of
   probable cause to arrest and prosecute is not a complete defense to a fair trial claim.” (emphasis added). Neither
   Ricciuti nor Morse referenced a partial defense based upon the independent existence of probable cause, but rather,
   held to the contrary. Ricciuti is quoted immediately above. In Morse, the court noted that as to a fabrication of
   evidence/fair trial claim, the Second Circuit in Jocks v. Tavernier “simply confirm[ed] the conclusion in Ricciuti that
   probable cause to arrest (or prosecute) is not a defense to such a claim. . . . a government official who falsifies
   evidence against an accused may be subject to liability under § 1983 for violating the . . . Fourteenth Amendment
   right to a fair trial, and the existence of probable cause is irrelevant to the resolution of this claim.” Morse, 2012 WL
   3202963, at *5 (emphasis added), citing Ricciuti, 124 F.3d at 129-30, Jocks, 316 F.3d at 138. In fact, as in this case,

                                                              34
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 46 of 51 PageID #: 20259



            A reasonable jury can certainly find that if the fabricated evidence was not submitted to

   the Suffolk County District Attorney’s Office, including ADA Pearl, and that if the Suffolk

   Defendants did not withhold all the evidence undermining the charges, including the legality of

   the statements they procured, which all, ‘conveniently,’ corroborated each other, that Moroughan

   would not have been arraigned, given, as this Court will surely find, that there was no probable

   cause to prosecute. As the courts have recognized, “the majority of section 1983 cases involving

   evidence fabrication arise from allegations that a police officer fabricated evidence and

   forwarded it to prosecutors in order to provide probable cause for an arrest or prosecution.”

   Bailey, 79 F. Supp. 3d at 447, quoting Morse, 2012 WL 3202963, at *5-6 (E.D.N.Y. Aug. 3,

   2012) (alternation in original); see also Bermudez, 790 F.3d at 376 (finding that “a reasonable

   jury can find that “Defendants’ alleged failure to inform ADA [Goldberg] about problems in the

   initial questioning of these witnesses could have prevented ADA [Goldberg] from making an

   informed decision about the reliability of that evidence. And this would mean that a jury could

   find that Defendants remained a proximate cause of the deprivation of [Lopez’s] due process

   rights.”); Bellamy v. City of New York, 914 F.3d 727, 751 (2d Cir. 2019) (“Stated differently, to

   show prejudice the claimant “must demonstrate a reasonable probability that, had the evidence

   been disclosed, the result of the proceeding would have been different.”). DiLeonardo’s (motive-

   to-lie) claim that the taxi was driving at him, would have been the only (and inherently suspect,

   particularly given the level to which his perception was impacted due to his intoxication)



   the case against Ricciuti was never presented to a grand jury, and it was dismissed pre-trial. See Ricciuti, 124 F.3d at
   126-27. Rather, like in this case where Moroughan was held at the precinct from, at the latest, 8:48 AM on January
   27, 2011, and was not released from jail following his arraignment the next day, “[l]ate that night. Monday,” Pl.’s
   Ex. 16 at 490:7-491:113 (Moroughan dep.), Ricciuti was held in custody for over 30 hours, until his arraignment the
   next day. See Ricciuti, 124 F.3d at 126. Finally, there is no indication that the alleged fabricated confession was
   referenced either during Ricciuti’s arraignment, those few times he appeared in court, or when the charges were
   dismissed, see id. at 123, which the Suffolk Defendants argue was necessary in order to prove that the fabricated
   confession resulted in a constitutional injury. See Mem. at 23.

                                                             35
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 47 of 51 PageID #: 20260



   evidence supporting criminal charges against Moroughan. See Giglio v. United States, 405 U.S.

   150, 154 (1972) (holding that where a witness’s credibility “may well be determinative of guilt

   or innocence, nondisclosure of evidence affecting credibility falls within this general rule” of

   required disclosure). Of course, a reasonable jury can find that at the very least, prior to formally

   charging Moroughan, the matter would have been investigated further. If this was done, the

   prosecutors would have learned the extent of DiLeonardo and Bienz’s consumption of alcohol,

   as well as the additional exculpatory evidence, based upon which the charges were dismissed.


        V.      THE RECORD IS REPLETE WITH EVIDENCE DEMONSTRATING THAT
                DEFENDANTS COMMITTED OVERT ACTS IN FURTHERANCE OF THE
                CONSPIRACY, AND THAT MOROUGHAN’S CONSTITUTIONAL RIGHTS
                WERE THEREFORE VIOLATED

             As the Suffolk Defendants noted, a conspiracy claim requires the plaintiff to prove “(1)

   an agreement between two or more state actors or between a state actor and a private entity; (2)

   to act in concert to inflict an unconstitutional injury; and (3) an overt act done in furtherance of

   that goal causing damages.” Mem. at 23, quoting Pangburn v. Culbertson, 200 F.3d 65, 72 (2d

   Cir. 1999). Additionally, a conspiracy requires an underlying constitutional violation. See Mem.

   at 24, citing, e.g., Curley v. Vill. of Suffern, 268 F.3d 65, 72 (2d Cir. 2001). The Suffolk

   Defendants argue there was no underlying constitutional violation, and that there is no evidence

   of overt acts in furtherance of the conspiracy. See Mem. at 23-25.

             Regarding the underlying violation, as demonstrated, Moroughan was falsely arrested and

   prosecuted, and his due process rights were violated. While the Suffolk Defendants do not argue

   that no agreement was entered into,23 some references to the agreement are necessary to


   23
     They do not claim that there is no evidence that they entered into an agreement, but simply state, without more,
   that DiLeonardo’s invocation of the Fifth Amendment is insufficient to give rise to the inference of a conspiracy.
   See Mem. at 24-25. The law is clear that “‘conspiracies are by their very nature secretive operations,’ and may have
   to be proven by circumstantial, rather than direct, evidence.” Pangburn, 200 F.3d 65 (2d Cir. 1999), quoting

                                                            36
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 48 of 51 PageID #: 20261



   demonstrate their overt acts in furtherance of the conspiracy. Briefly, they agreed with the

   Nassau Defendants to arrest and charge Moroughan despite knowing DiLeonardo and Bienz

   were the ones who committed crimes, and came up with the theory that DiLeonardo had arrested

   Moroughan in order to have an underlying ‘lawful duty’ to justify the “Assault 2” charge. D/Sgt.

   Lamb then had Det. Tavares and Det. Leser question Moroughan despite Moroughan yelling for

   his attorney all morning, after which the detectives fabricated Moroughan’s ‘confession,’

   specifically tailoring it to support the agreed-upon charges. Det. Ciccotto likewise fabricated

   Mondo’s confession. The evidence reasonably infers that these defendants then discussed the

   statement with the Nassau Defendants, and Det. Tavares then spoke with Sgt. Marinace to ensure

   that the Firearms Discharge Report further supports, and does not undetermine, the charge, given

   that everyone knew DiLeonardo only suffered a “minor” injury, which was legally insufficient to

   support the “Assault 2” charge. Thereafter, everyone responded to the Second Precinct, where, in

   the hour prior to interviewing DiLeonardo and Bienz, the defendants all discussed the incident,

   including Det. Walsh’s canvas, PO Rocchio, PO Meany, and PO Faya prepared Supplementary

   Reports omitting all evidence of alcohol consumption and intoxication, and included fabricated

   statements they attributed to Moroughan, which he did not make. Det. Tavares, Det. Leser, and

   Det. Ciccotto interviewed DiLeonardo and Bienz, and coordinated their fabricated statements

   with the assistance of the Nassau Defendants as well as the NCPD PBA representatives. See

   Randle, 170 F. Supp. 3d at 591-92 (finding that evidence guards spent time writing short incident

   reports in the same room was sufficient circumstantial evidence that they coordinated their




   Rounseville v. Zahl, 13 F.3d 625, 632 (2d Cir.1994). “To survive a motion for summary judgment, a plaintiff’s
   evidence of a § 1983 conspiracy must, at least, reasonably lead to the inference that the defendants positively or
   tacitly came to a mutual understanding to try to accomplish a common and unlawful plan.” Randle v. Alexander, 170
   F. Supp. 3d 580, 591 (S.D.N.Y. 2016) (emphasis added), quoting Stein v. Janos, 269 F. Supp. 2d 256, 261-62
   (S.D.N.Y. 2003) (alternation in original).

                                                          37
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 49 of 51 PageID #: 20262



   stories to conceal their role in prison fights); Cipolla v. Cty. of Rensselaer, 129 F. Supp. 2d 436,

   455-56 (N.D.N.Y. 2001), aff’d, 20 F. App’x 84 (2d Cir. 2001) (finding that evidence that

   defendants testified falsely (like in this case where they submitted false documents and

   statements), and evidence that others asked witnesses to testify falsely (like in this case where

   they coordinated the false witness statements), was sufficient evidence for a reasonable jury to

   find that defendants “took actions in furtherance of an agreement that violated Plaintiff[’s]

   constitutional rights and, if the jury credits the above evidence, it could reasonably infer the

   necessary agreement.”). Det. Tavares and Det. Leser, specifically, had DiLeonardo and Bienz

   claim, for the first time, that DiLeonardo arrested Moroughan at the scene, and at that time, prior

   to the conspiracy falling apart after the criminal charges were dismissed, Bienz agreed to go

   along with DiLeonardo’s story despite telling the detectives that DiLeonardo did not identify

   himself as a police officer, and that the taxi did not drive at DiLeonardo. See Ali v. Connick, 136

   F. Supp. 3d 270, 282-83 (E.D.N.Y. 2015) (noting that given that a jury could find in plaintiff’s

   favor on an excessive use of force claim which was not subject to summary judgment dismissal

   (like in this case where DiLeonardo did not move for summary judgment), the documents the

   defendants created which indicated the plaintiff injured himself (like the documents and records

   created by the various defendants stating that Moroughan drove at DiLeonardo who justifiably

   shot him), “show[ ] an agreement to falsify testimony and cover up an unconstitutional use of

   force.”). Once the statements were obtained, the Nassau and Suffolk Defendants discussed the

   matter, and the Nassau Defendants then fabricated the Departmental and State forms to further

   support, and not to undermine, the agree-upon version of the incident. Additionally, the Suffolk

   Defendants forwarded the fabricated evidence to ADA Pearl, provided him with false

   information consistent with their agreed-upon version of the incident, and withheld from him all



                                                    38
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 50 of 51 PageID #: 20263



   information undermining the credibility of the fabricated statements, or DiLeonardo and Bienz’s

   credibility, generally. See, e.g., Pl.’s 56.1 Resp. ¶¶ 5, 7-8, 11, 13-15, 18-24, 26, 28, 34-35, 37,

   42-43, 44, 48-51, 53-54, 56-60, 66-70, 72-73, 77-87.


        VI.      THE SUFFOLK DEFENDANTS FAILED TO DEMONSTRATE THEIR
                 ENTITLED TO SUMMARY JUDGMENT ON ANY OF MOROUGHAN’S
                 PENDANT STATE LAW CLAIMS24

              The Suffolk Defendants to do not address in any detail Plaintiff’s libel and slander claim,

   other than arguing, in three lines, that it should be dismissed because probable cause existed to

   arrest Moroughan, and that Moroughan was in fact arrested. See Mem. at 25. Given that a

   reasonable jury can find that probable cause to arrest Moroughan did not exist, as demonstrated

   in detail, and given that the Suffolk Defendants did not move to dismiss the claim on any other

   basis, their motion on this issue should be denied outright.

              Finally, in just over two lines within their Memorandum, they ask this Court not to retain

   supplemental jurisdiction over the state law claims based upon their assertion that no viable §

   1983 claim remains. See Mem. at 25. Even if this Court dismisses all of Plaintiff’s § 1983 claims

   against the Suffolk Defendants (which it shouldn’t, as demonstrated), this Court should

   nonetheless retain supplemental jurisdiction over the pendent state law claims against them, as



   24
      Plaintiff asserted a state law respondeat superior claim against Suffolk County, to hold it accountable for the torts
   its employees committed against Moroughan within the scope of their employment. See SAC ¶¶ 282-84. Nowhere in
   their motion papers did the Suffolk Defendants reference this claim, or seek its dismissal. See generally Mem.
   Additionally, while the Suffolk Defendants acknowledged Plaintiff’s state law malicious prosecution claim, see id.
   at 1-2; see also SAC ¶¶ 261-63, they did not specifically move for summary judgment on that claim. See Mem. at
   13-19 (expressly addressing only “§ 1983 claims of malicious prosecution”). Therefore, those claims cannot be
   dismissed at this stage. See Mills, 2009 WL 10701647, at *2-3; Tsesarskaya, 843 F. Supp. 2d at 460 (“the excessive
   force claims (on which the defendants have not even moved for summary judgment) clearly will be tried”);
   Waterman v. City of New York, 1998 WL 760233, at *3 n. 3 (S.D.N.Y. Oct. 29, 1998) (denying summary judgment
   as to claims not “specifically addressed”). If this court considers the Suffolk Defendants’ § 1983 malicious
   prosecution arguments as applying to the state law malicious prosecution claim (which it shouldn’t), it should be
   noted that qualified immunity does not apply to state law claims. While the Suffolk Defendants’ false arrest
   argument does not specifically address the related state law claim, either, their memorandum on this point is not
   expressly limited to § 1983. See Mem. at 5-13.

                                                             39
Case 2:12-cv-00512-JFB-AKT Document 296 Filed 07/15/19 Page 51 of 51 PageID #: 20264



   they ‘derive from a common nucleus of operative fact’ as the § 1983 claims against the

   remaining defendants—the Nassau Defendants, Deputy Chief Hunter, and Anthony DiLeonardo

   (who did not move for summary judgment). See 28 U.S.C. § 1367(a); Achtman v. Kirby,

   McInerney & Squire, LLP, 464 F.3d 328, 335 (2d Cir. 2006), quoting Briarpatch Ltd. v. Phoenix

   Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004) (noting that supplemental jurisdiction may be

   exercised “even if the state law claim is asserted against a party different from the one named in

   the federal claim.”).


                                            CONCLUSION

          For the reasons discussed above, and based upon the evidence in the record, this Court

   should deny the Suffolk Defendants’ motion in its entirety.


   Dated: Mineola, New York
          March 12, 2019
                                                        Respectfully,

                                                        The Law Office of Anthony M. Grandinette
                                                        Attorneys for Plaintiff
                                                        114 Old Country Road, Suite 420
                                                        Mineola, New York 11501
                                                        (516) 877-2889

                                                By:     ___________________________
                                                        Mirel Fisch
   CC: All counsel via regular mail




                                                   40
